Execution Copy


AMENDMENT NO. 3 TO CREDIT AGREEMENT


This Amendment No. 3 to Credit Agreement, dated as of June 27, 2019 (this
“Amendment”), is among Cooper Tire & Rubber Company, a Delaware corporation, as
a borrower (the “Company”), the Lenders party hereto, and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Capitalized terms
not otherwise defined herein have the meanings assigned to them in the Amended
Credit Agreement referenced below.
W I T N E S S E T H:
WHEREAS, the Company, the Lenders party thereto (the “Existing Lenders”), and
the Administrative Agent are parties to that certain Credit Agreement, dated as
of May 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time prior to the Third Amendment Effective Date (as defined below), the
“Existing Credit Agreement”);
WHEREAS, the Existing Lenders wish to increase the amounts of their Commitments
so that, giving effect to such increase and to the other matters described
below, the amounts of their respective Commitments will be as set forth opposite
their respective names on the Commitment Schedule attached to Exhibit A hereto;


WHEREAS, Citizens Bank, N.A. (the “New Lender”, and collectively with the
Existing Lenders, the “Lenders”), which is not currently a Lender under the
Existing Credit Agreement, wishes to become a Lender under the Amended Credit
Agreement (as defined below) with the Commitments set forth opposite its name on
the Commitment Schedule attached to Exhibit A hereto; and


WHEREAS, the Company has requested that the Administrative Agent, the Existing
Lenders and the New Lender amend the Existing Credit Agreement as set forth
herein, and the Administrative Agent, the Existing Lenders and the New Lender
have agreed to so amend the Existing Credit Agreement upon the terms and subject
to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendments to the Existing Credit Agreement. Upon the Third Amendment
Effective Date, the parties hereto agree that the Existing Credit Agreement (but
not the Exhibits or Schedules thereto, except as set forth in the next sentence)
is hereby amended as reflected by the amended Credit Agreement attached hereto
as Exhibit A (the “Amended Credit Agreement”) and any term or provision of the
Existing Credit Agreement which is different from that set forth in the Amended
Credit Agreement shall be replaced and superseded in all respects by the terms
and provisions of the Amended Credit Agreement. In addition to the foregoing,
the Commitment Schedule and Schedule 3.14 to the Existing Credit Agreement are
hereby, on the Third Amendment Effective Date, amended and restated in their
entirety in the form attached hereto as Annex I.
2.New Lender; Credit Exposure.
         (a)    As of the Third Amendment Effective Date, the New Lender shall
become a “Lender” under the Amended Credit Agreement, with all the rights and
duties of a “Lender” thereunder and with Commitments in the amount set forth
opposite its name on the Commitment Schedule attached to Exhibit A hereto.
 



--------------------------------------------------------------------------------



(b)      As of the Third Amendment Effective Date, all Credit Exposure of the
Existing Lenders and the New Lender shall be automatically adjusted such that,
after giving effect to such adjustments, all Credit Exposure under the Credit
Agreement is held ratably by the Lenders (determined giving effect to this
Amendment) in proportion to their respective Commitments as set forth on the
Commitment Schedule attached to Exhibit A hereto.
 
3.Conditions Precedent. This Amendment shall become effective as the date hereof
(the “Third Amendment Effective Date”) when all of the following conditions have
been satisfied:
(a)    the Administrative Agent shall have received counterparts of (i) this
Amendment, duly executed by the Company, the Lenders and the Administrative
Agent, and (ii) the consent and agreement to this Amendment, duly executed by
each Guarantor; and


(b)    the Administrative Agent shall have received and be reasonably satisfied
with such other documents, and the Borrowers shall have satisfied such other
conditions, as the Administrative Agent may have reasonably requested.


The Administrative Agent shall provide the Company and the Lenders written
notice immediately upon the occurrence of the Third Amendment Effective Date.
Each of the amendments and other modifications set forth in this Amendment shall
be effective on and after the Third Amendment Effective Date.


4.Representations and Warranties. To induce the Administrative Agent and the
Lenders party hereto to enter into this Amendment, the Company hereby represents
and warrants to the Administrative Agent and the Lenders that:
(a)    This Amendment constitutes a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Company set forth in the Loan Documents
are true and correct in all material respects (or in all respects if such
representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) with the same effect as though made on and as of the date
hereof, except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty is true and correct in all material respects (or in all respects if
such representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date.
5.Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Amended Credit Agreement or any other Loan Document shall mean and be a
reference to the Amended Credit Agreement.
(b)    The Amended Credit Agreement and all other Loan Documents shall remain in
full force and effect and are hereby reaffirmed, ratified and confirmed, and the
Company acknowledges and agrees that it has no set off, counterclaim, defense or
other claim or dispute with respect to any Loan Document.
(c)    The liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Secured Obligations
(and all filings with any Governmental



--------------------------------------------------------------------------------



Authority in connection therewith) are in all respects continuing and in full
force and effect with respect to all Secured Obligations.
(d)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Existing Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(e)    This Amendment is a Loan Document under (and as defined in) the Amended
Credit Agreement.
6.Release of Claims.
In further consideration of the execution by the Administrative Agent and the
Lenders party hereto of this Amendment, the Company and its successors and
assigns (collectively, the “Releasors”) each hereby confirms that (a) it does
not have any grounds, and hereby agrees not to challenge (or to allege or to
pursue any matter, cause or claim arising under or with respect to), in any case
based upon acts or omissions of the Administrative Agent or any of the Lenders,
the effectiveness, genuineness, validity, collectibility or enforceability of
the Amended Credit Agreement or any of the other Loan Documents, the Secured
Obligations, the Liens securing such Secured Obligations, or any of the terms or
conditions of any Loan Document and (b) it does not possess and hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges the Administrative Agent, each of the Lenders, each of their
advisors, professionals and employees, each affiliate of the foregoing and all
of their respective successors and assigns (collectively, the “Releasees”), from
any and all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising in law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurred on or prior to the date hereof, in any way concerning, relating
to, or arising from (i) any of the Releasors, (ii) the Secured Obligations,
(iii) the Collateral, (iv) the Amended Credit Agreement or any of the other Loan
Documents, (v) the financial condition, business operations, business plans,
prospects or creditworthiness of any Loan Party and/or (vi) the negotiation,
documentation and execution of this Amendment and any documents relating hereto.
The Releasors hereby acknowledge that they have been advised by legal counsel of
the meaning and consequences of this release.
7.Miscellaneous.
(a)    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
(c)    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, PDF or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment.







--------------------------------------------------------------------------------



[Remainder of Page Intentionally Left Blank]





















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
COOPER TIRE & RUBBER COMPANY




By: _/s/ Christopher J. Eperjesy_______________        
Name: Christopher J. Eperjesy    
Its: Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and an Issuing Bank


By:__/s/ Richard Barritt_______________________
Name: Richard Barritt
Title: Vice President







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., individually, and as a Syndication Agent and an Issuing
Bank


By:_/s/ John M. Quarles Jr. __________________
Name: John M. Quarles Jr.
Title: Senior Vice President





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, individually, and as a Syndication Agent and an
Issuing Bank


By:____/s/ Joseph G. Moran____________
Name: Joseph G. Moran
Title: Senior Vice President





--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., individually, and as a Syndication Agent and an Issuing
Bank




By:_/s/ Peter Toth__________________
Name: Peter Toth
Title: Senior Vice President





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, individually, and as a Syndication Agent




By:_/s/ Jeffrey S. Johnson______________
Name: Jeffrey S. Johnson
Title: Senior Vice President





--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
individually and as a Documentation Agent




By:__/s/ Jeffrey P. Huening__________________
Name: Jeffrey P. Huening
Title: Vice President







--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A.,
individually and as a Documentation Agent




By:__/s/ Betsy Young_______________________
Name: Betsy Young
Title: Director







--------------------------------------------------------------------------------





FIFTH THIRD BANK,
individually and as a Documentation Agent




By:____/s/ Christopher Griffin__________________
Name: Christopher Griffin
Title: Vice President





--------------------------------------------------------------------------------





CITIZENS BANK, N.A.




By:__/s/ Matthew Kuchta____________________
Name: Matthew Kuchta
Title: Senior Vice President



--------------------------------------------------------------------------------





CONSENT AND AGREEMENT


As of the date and year first above written:


(a)    Each of the undersigned hereby fully consents to the terms and provisions
of the above Amendment, including without limitation, all terms and provisions
contained in Exhibit A to the Amendment (including without limitation, Section
9.21 of Exhibit A), and the Borrower’s adherence to the ISDA 2018 Resolution
Stay Protocol and the consummation of the transactions contemplated thereby, and
acknowledges and agrees to all of the representations, covenants, terms and
provisions of the above Amendment and of the ISDA 2018 Resolution Stay Protocol
applicable to it, including without limitation, all representations, covenants,
terms and provisions contained in Exhibit A to the Amendment (including without
limitation, Section 9.21 of Exhibit A) and the provisions of the ISDA 2018
Resolution Stay Protocol relating to the Loan Documents as Credit Enhancement
(as the term “Credit Enhancement” is defined in the ISDA 2018 Resolution Stay
Protocol).


(b)     Except as expressly amended hereby, each of the undersigned hereby
acknowledges and agrees that (i) the Amended Credit Agreement and all Loan
Documents to which it is a party are ratified and confirmed and shall remain in
full force and effect, and (ii) it has no set off, counterclaim, defense or
other claim or dispute with respect to any Loan Document.


(c)    To induce the Administrative Agent and the Lenders party thereto to enter
into the above Amendment, each of the undersigned hereby represents and warrants
to the Administrative Agent and the Lenders that:


(i)    Solely with respect to the Company, the Amendment constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(ii)     This Consent and Agreement constitutes a legal, valid and binding
obligation of each of the undersigned, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(iii)    As of the date hereof and after giving effect to the terms of the
Amendment, (1) no Default has occurred and is continuing and (2) the
representations and warranties of it set forth in the Loan Documents are true
and correct in all material respects (or in all respects if such representation
or warranty is qualified by Material Adverse Effect or other materiality
qualifier) with the same effect as though made on and as of the date hereof,
except to the extent that any such representation or warranty specifically
refers to an earlier date, in which case such representation or warranty is true
and correct in all material respects (or in all respects if such representation
or warranty is qualified by Material Adverse Effect or other materiality
qualifier) as of such earlier date.
(iv)    All Secured Obligations, including without limitation as increased by
the above Amendment, are and will continue to be secured by valid and perfected
Liens under, and guaranteed by, the Collateral Documents. Signature Page to
Consent and Agreement to Amendment No. 3 to Credit Agreement







--------------------------------------------------------------------------------



COOPER TIRE & RUBBER COMPANY




By: _/s/ Christopher J. Eperjesy____________        
Name: Christopher J. Eperjesy    
Its: Senior Vice President and Chief Financial Officer                    


CTBX COMPANY




By: _/s/ Gerald C. Bialek_________________        
Name: Gerald C. Bialek
Its: Vice President and Treasurer    




CTTG INC.




By: _/s/ Gerald C. Bialek_________________        
Name: Gerald C. Bialek
Its: Vice President and Treasurer    




MAX-TRAC TIRE CO., INC.




By: _/s/ Gerald C. Bialek_________________        
Name: Gerald C. Bialek        
Its: Assistant Treasurer    




MICKEY THOMPSON PERFORMANCE
RACING INC.




By: _/s/ Gerald C. Bialek_________________        
Name: Gerald C. Bialek    
Its: Assistant Treasurer



Exhibit A – Amendment No. 3 to Credit Agreement





--------------------------------------------------------------------------------






CREDIT AGREEMENT


dated as of


May 27, 2015


among


COOPER TIRE & RUBBER COMPANY


The Foreign Subsidiary Borrowers Party Hereto


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents




HSBC BANK USA, N.A.,
BMO HARRIS BANK, N.A.
and
FIFTH THIRD BANK,
as Documentation Agents


 
JPMORGAN CHASE BANK, N.A.,
as Lead Left Bookrunner


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
PNC CAPITAL MARKETS, LLC
 and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers/Bookrunners














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


ARTICLE I. Definitions
1


SECTION 1.01. Defined Terms
1


SECTION 1.02. Classification of Loans and Borrowings.
41


SECTION 1.03. Terms Generally.
41


SECTION 1.04. Accounting Terms; GAAP
42


SECTION 1.05.  Pro Forma Adjustments for Acquisitions and Dispositions
43


SECTION 1.06. Status of Obligations
43


SECTION 1.07. Calculation of Obligations under Swap Agreements
44


SECTION 1.08. Interest Rates; LIBOR Notification
44


ARTICLE II. The Credits
44


SECTION 2.01. Revolving Commitments
44


SECTION 2.02. Loans and Borrowings
45


SECTION 2.03. Requests for Borrowings
46


SECTION 2.04. Increase in Commitments
46


SECTION 2.05. Swingline Loans.
49


SECTION 2.06. Letters of Credit
50


SECTION 2.07. Funding of Borrowings.
51


SECTION 2.08. Interest Elections.
52


SECTION 2.09. Termination and Reduction of Commitments
53


SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
53


SECTION 2.11. Prepayment of Loans
54


SECTION 2.12. Fees.
56


SECTION 2.13. Interest
57


SECTION 2.14. Alternate Rate of Interest.
57


SECTION 2.15. Increased Costs.
58


SECTION 2.16. Break Funding Payments.
60


SECTION 2.17. Taxes
60


SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
63


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
66


SECTION 2.20. Defaulting Lenders
67


SECTION 2.21. Returned Payments
69


SECTION 2.22. Banking Services and Swap Agreements
69


SECTION 2.23. Judgment Currency
69


SECTION 2.24. Designation and Termination of Foreign Subsidiary Borrowers
70


SECTION 2.25. Extension of Revolving Credit Maturity Date
72


ARTICLE III. Representations and Warranties
73


SECTION 3.01. Organization; Powers
73


SECTION 3.02. Authorization; Enforceability; No Conflicts.
74


SECTION 3.03. Governmental Approvals.
74


SECTION 3.04. Financial Condition; No Material Adverse Change
74


SECTION 3.05. Properties, etc.
75


SECTION 3.06. Litigation and Environmental Matters.
75


SECTION 3.07. Compliance with Laws and Agreements; No Default.
75


SECTION 3.08. Investment Company Status.
75









i



--------------------------------------------------------------------------------









SECTION 3.09. Taxes.
75


SECTION 3.10. ERISA
76


SECTION 3.11. Disclosure.
76


SECTION 3.12. Solvency.
76


SECTION 3.13. Insurance.
77


SECTION 3.14. Capitalization and Subsidiaries.
77


SECTION 3.15. Security Interest in Collateral
77


SECTION 3.16. Employment Matters
77


SECTION 3.17. Federal Reserve Regulations
77


SECTION 3.18. Use of Proceeds
77


SECTION 3.19. Anti-Corruption Laws and Sanctions
78


SECTION 3.20. Representations as to Foreign Subsidiary Borrowers
78


SECTION 3.21. EEA Financial Institutions
79


SECTION 3.22. Plan Assets; Prohibited Transactions
79


ARTICLE IV. Conditions
79


SECTION 4.01. Effective Date
79


SECTION 4.02. Each Credit Event.
81


ARTICLE V. Affirmative Covenants
82


SECTION 5.01. Financial Statements and Other Information
82


SECTION 5.02. Notices of Material Events.
84


SECTION 5.03. Existence; Conduct of Business
84


SECTION 5.04. Payment of Obligations.
85


SECTION 5.05. Maintenance of Properties
85


SECTION 5.06. Books and Records; Inspection Rights
85


SECTION 5.07. Compliance with Laws and Material Contractual Obligations.
85


SECTION 5.08. Use of Proceeds.
86


SECTION 5.09. Accuracy of Information
86


SECTION 5.10. Insurance
86


SECTION 5.11. Guarantors; Collateral; Further Assurances
86


ARTICLE VI. Negative Covenants
88


SECTION 6.01. Indebtedness.
88


SECTION 6.02. Liens.
91


SECTION 6.03. Fundamental Changes.
93


SECTION 6.04. Investments and Acquisitions
95


SECTION 6.05. Asset Sales
97


SECTION 6.06. Sale and Leaseback Transactions
99


SECTION 6.07. Swap Agreements
99


SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
100


SECTION 6.09. Transactions with Affiliates.
101


SECTION 6.10. Restrictive Agreements.
102


SECTION 6.11. Amendment of Material Documents
102


SECTION 6.12. Financial Covenants
103


ARTICLE VII. Events of Default
103


ARTICLE VIII. The Administrative Agent
107


SECTION 8.01. Authorization and Action
107


SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
110





ii





--------------------------------------------------------------------------------









SECTION 8.03. Posting of Communications
111


SECTION 8.04. The Administrative Agent Individually
112


SECTION 8.05. Successor Administrative Agent
112


SECTION 8.06. Acknowledgements of Lenders and Issuing Banks
113


SECTION 8.07. Collateral Matters
114


SECTION 8.08. Credit Bidding
115


SECTION 8.09. Certain ERISA Matters
116


ARTICLE IX. Miscellaneous
117


SECTION 9.01. Notices
117


SECTION 9.02. Waivers; Amendments.
120


SECTION 9.03. Expenses; Indemnity; Damage Waiver.
123


SECTION 9.04. Successors and Assigns
125


SECTION 9.05. Survival
130


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
130


SECTION 9.07. Severability
131


SECTION 9.08. Right of Setoff.
131


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
131


SECTION 9.10. WAIVER OF JURY TRIAL.
132


SECTION 9.11. Headings.
132


SECTION 9.12. Confidentiality.
132


SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
133


SECTION 9.14. USA PATRIOT Act
133


SECTION 9.15. Disclosure
134


SECTION 9.16.  Appointment for Perfection
134


SECTION 9.17. Interest Rate Limitation
134


SECTION 9.18.  Marketing Consent
134


SECTION 9.19. No Fiduciary Duty, etc.
134


SECTION 9.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
135


SECTION 9.21.  Acknowledgement Regarding Any Supported QFCs
135


ARTICLE X. The Borrower Representative
136


SECTION 10.01. Appointment; Nature of Relationship
136


SECTION 10.02. Powers
136


SECTION 10.03. Employment of Agents
136


SECTION 10.04. Notices
137


SECTION 10.05. Successor Borrower Representative
137


SECTION 10.06. Execution of Loan Documents
137


ARTICLE XI. Bifurcation
137



    


SCHEDULES:


Commitment Schedule
Schedule 1.01-A – Pre-Approved Foreign Subsidiary Borrowers
Schedule 1.01-B – Existing Letters of Credit
Schedule 3.05 – Properties etc.
Schedule 3.06 – Litigation and Environmental Matters


iii





--------------------------------------------------------------------------------









Schedule 3.13 – Insurance
Schedule 3.14 – Capitalization and Subsidiaries
Schedule 3.20 - Cash Pooling
Schedule 6.01 – Indebtedness
Schedule 6.02 – Liens
Schedule 6.04 – Investments, Loans, Advances, Guarantees and Acquisitions
Schedule 6.05 – Dispositions
Schedule 6.10 – Restrictive Agreements


EXHIBITS:


Exhibit A – Assignment and Assumption
Exhibit B – Borrowing Request Form
Exhibit C – Interest Election Request Form
Exhibit D – Joinder Agreement
Exhibit E – Note
Exhibit F-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S.         Federal Income Tax Purposes)
Exhibit F-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G - Foreign Subsidiary Borrower Termination Notice
Exhibit H – Compliance Certificate










iv





--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of May 27, 2015 (as it may be amended or modified from
time to time, this “Agreement”), among Cooper Tire & Rubber Company, a Delaware
corporation, any Foreign Subsidiary Borrowers party hereto from time to time, as
Borrowers, the Lenders party hereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.


The parties hereto agree as follows:






1

--------------------------------------------------------------------------------






ARTICLE I


Definitions



SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Account” has the meaning assigned to such term in the Security Agreement.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Person (a) acquires any
going business or all or substantially all of the assets of any other Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of another Person which has ordinary voting power for the election of
directors or other similar management personnel of such Person (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority of the outstanding Equity Interests of such Person.


“Additional Commitment Lender” is defined in Section 2.25(d).


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and including any of its
Affiliates (including, without limitation, J.P. Morgan Europe Limited)
performing any of the functions of the Administrative Agent at any time, and any
successor thereto appointed pursuant to Article VIII hereof.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).


“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.




2

--------------------------------------------------------------------------------







“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Lenders’ Revolving Commitments at such time.


“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).


“Agreed Currencies” means (i) Dollars, (ii) Euros, (iii) British Pounds
Sterling, and (iv) any other currency (x) that is a lawful currency that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s
determination or, if a LIBOR Screen Rate is not available, the Administrative
Agent, the Company and each of the Lenders shall have agreed in writing to an
alternative method for determining the “LIBO Rate” to be applicable to such
currency, and (z) that is agreed to by the Administrative Agent and each of the
Lenders; provided, however, that solely with respect to Letters of Credit and
Swingline Loans, Agreed Currencies shall include any currency agreed from time
to time by the Administrative Agent, the Borrower Representative and the
applicable Issuing Bank or Swingline Lender, as applicable.


“Agreed All Lender Currencies” means all Agreed Currencies without giving effect
to the proviso at the end of the definition of Agreed Currencies.


“All-In-Yield” means, with respect to any Indebtedness (including the Delayed
Term Loans and Incremental Term Loans), the Weighted Average Life to Maturity
with respect to such Indebtedness which shall take into account interest rate
margins and any interest rate floors or similar devices, and shall be deemed to
include any original issue discount and any fees (including upfront fees, but
excluding (x) arrangement, structuring, underwriting, ticking, commitment or
other similar fees and expenses, in each case, not paid for the account of, or
distributed to, all Lenders providing such Indebtedness and (y) consent fees
paid generally to consenting Lenders) paid or payable in connection with such
Indebtedness, in each case, based on an assumed four-year life to maturity or,
if less, the actual remaining life to maturity of such Indebtedness, commencing
from the borrowing date of such Indebtedness and assuming that the interest rate
(including the Applicable Rate) for such Indebtedness in effect on such
borrowing date shall be the interest rate for the entire Weighted Average Life
to Maturity of such Indebtedness.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or Subsidiary from time to time
concerning or relating to bribery or corruption.




3

--------------------------------------------------------------------------------







“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment at such time and the denominator of which is the Aggregate Revolving
Commitments at such time (provided that, if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time); provided
that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations above.


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Commitment Fee Rate”,
“Applicable Rate - ABR Loans”, or “Applicable Rate - Eurocurrency Loans and
Letters of Credit” or as the case may be, based upon the Leverage Ratio as of
the most recent determination date:


Level
Leverage Ratio


Commitment Fee Rate
Applicable Rate – ABR Loans
Applicable Rate – Eurocurrency
Loans and Letters of Credit
I


≤ 1.25:1.0


20.0 bps




50.0 bps




150.0 bps
II
> 1.25:1.0
but
≤ 1.75:1.0


22.5 bps
62.5 bps
162.5 bps
III
> 1.75:1.0
but
≤ 2.25:1.0


25.0 bps
75.0 bps
175.0 bps
IV
> 2.25:1.0
but
≤ 2.75:1.0


30.0 bps
87.5 bps
187.5 bps
V
> 2.75:1.0


35.0 bps
100.0 bps
200.0 bps



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company, based upon the Company’s
quarterly financial statements for the first three fiscal quarters of each
fiscal year and the audited year-end financial statements for the last fiscal
quarter delivered pursuant to Section 5.01, commencing with the fiscal quarter
ending March 31, 2018, and (b) each change in the Applicable Rate, if any, shall
be effective five Business Days after the Administrative Agent is scheduled to
receive the applicable financial statements. If the Company fails to deliver the
financials to the Administrative Agent at the time required, after giving effect
to any applicable cure period, then the Applicable Margin shall be Level VI
until five days after such financials are so delivered. The Applicable Rate
shall be set at Level I at the Third Amendment Effective Date and the Applicable
Rate shall be re-determined for the first time thereafter based on the financial
statements for the fiscal quarter ending June 30, 2019.


If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), or any ratio or




4

--------------------------------------------------------------------------------





compliance information in a Compliance Certificate or other certification was
incorrectly calculated, relied on incorrect information or was otherwise not
accurate, true or correct, the Borrowers shall be required to retroactively pay
any additional amount that the Borrowers would have been required to pay if such
financial statements, Compliance Certificate or other information had been
accurate and/or computed correctly at the time they were delivered.
    
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).


“Approved Fund” has the meaning assigned to the term in Section 9.04(b).


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an Approved Electronic Platform) approved by the
Administrative Agent.
    
“Authorized Officer” means the President, Chief Executive Officer, any Senior
Vice President, the General Counsel or any Financial Officer of a Loan Party.


“Availability” means, at any time, an amount equal to (a) the Aggregate
Revolving Commitments minus (b) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A., a national banking association.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
interstate depository network services and foreign exchange services).


“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.






5

--------------------------------------------------------------------------------





“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.    


“Board” means the Board of Governors of the Federal Reserve System of the U.S.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Borrower” or “Borrowers” means, individually or collectively, the Company and
each Foreign Subsidiary Borrower.


“Borrower Representative” has the meaning assigned to such term in Section
10.01.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Delayed Term Loans of the same Type
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (c) Incremental Term
Loans of the same Type made, converted or continued on the same date and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect,
and (d) a Swingline Loan.
    
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.






6

--------------------------------------------------------------------------------





“Borrowing Request Form” means a written request for a Borrowing substantially
in the form attached hereto as Exhibit B or such other form agreed to by the
Administrative Agent and the Borrower Representative.


“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings which are the subject of a borrowing, drawing, payment, reimbursement
or rate selection are denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET2 payment system is not open for the
settlement of payments in Euro). Without limiting the foregoing, for any
Swingline Loan or other Loan denominated in any Foreign Currency, “Business Day”
shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed.


    “Capital Lease Obligations” of any Person means, subject to Section 1.04,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that notwithstanding the
foregoing, for purposes of this Agreement, any lease (or similar arrangement)
that would constitute an “operating lease” under GAAP as in effect on the
Effective Date (or would have constituted an “operating lease” had such lease or
similar arrangement been in effect on the Effective Date) shall constitute an
“operating lease” hereunder and the obligations thereunder shall not constitute
Capital Lease Obligations.


    “Cash Pooling Arrangement” means any centralized cash pooling arrangement
among the Company and any group of its Subsidiaries with a Cash Pooling Bank
under which the Company and such Subsidiaries make deposits with and receive
advances from such Cash Pooling Bank in order to facilitate the efficient
deployment of cash of such Subsidiaries.


     “Cash Pooling Availability” means, with respect to any Cash Pooling
Arrangement, the aggregate amount of cash of the Company and its Subsidiaries on
deposit with the applicable Cash Pooling Bank under such Cash Pooling
Arrangement plus any overdraft or similar arrangement with the applicable Cash
Pooling Bank and related to such Cash Pooling Arrangement in an aggregate amount
not to exceed $7,500,000.


     “Cash Pooling Bank” means each of (a) China Construction Bank and its
Affiliates, (b) Bank Mendes Gans N.V. and its Affiliates, (c) Affiliates of HSBC
Bank USA, N.A. and (d) each other bank that is a provider of Cash Pooling
Arrangements to the Company or any of its Subsidiaries, provided that each such
other bank described in this clause (c) is reasonably acceptable to the
Administrative Agent (it being agreed that each Lender and each of their
respective Affiliates is acceptable to the Administrative Agent).


    “Cash Pooling Guaranty Obligations” means the obligations of the Company to
guaranty the Cash Pooling Obligations under any Cash Pooling Arrangement.
    




7

--------------------------------------------------------------------------------





“Cash Pooling Obligations” means, with respect to any Cash Pooling Arrangement,
the aggregate outstanding amount of borrowings by the Company and its
Subsidiaries under such Cash Pooling Arrangement.


“Change of Control” means (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect on the Third Amendment Effective Date), other
than employee or retiree benefit plans or trusts sponsored or established by the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 35% or more of the Equity
Interests of the Company; or (b) persons who were (i) directors of the Company
on the Third Amendment Effective Date, (ii) nominated by the board of directors
of the Company or (iii) appointed by directors who were directors of the Company
on the Third Amendment Effective Date or were nominated as provided in clause
(ii) above, ceasing to occupy a majority of the seats on the board of directors
of the Company.


“Change in Law” means the occurrence after the Third Amendment Effective Date of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Charges” has the meaning assigned to such term in Section 9.17.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Delayed
Term Loans, Incremental Term Loans, or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Delayed Term
Commitment, and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
subject to a Lien pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be, become or intended to be, subject to a security interest or Lien in
favor of the Administrative Agent, on behalf of itself and the Lenders and other
Secured Parties, to secure the Secured Obligations as required under Section
5.11, in each case, other than Excluded Collateral.


“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Administrative Agent.






8

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, Delayed Term Commitments, or any commitment with respect
to an Incremental Term Loan. The initial amount of each Lender’s Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.


“Commitment Schedule” means the Schedule attached hereto identified as such.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Cooper Tire & Rubber Company, a Delaware corporation.


“Compliance Certificate” is defined in Section 5.01(d).     


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covered Entity” means any of the following:


(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.


“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Delayed Term Loans outstanding at such time
plus (c) an amount equal to the aggregate principal amount of its Incremental
Term Loans outstanding at such time.






9

--------------------------------------------------------------------------------





“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
    
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified any
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.


“Delayed Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Delayed Term Loans, expressed as an amount
representing the maximum principal amount of the Delayed Term Loans to be made
by such Lender, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lenders pursuant to Section 9.04. The
initial amount of each Lender’s Delayed Term Commitment is set forth on the
Commitment Schedule or in the Assignment and Assumption pursuant to which such
Lender shall have assumed a Delayed Term Commitment, as applicable. The
aggregate amount of the Lenders’ Delayed Term Commitment on the Third Amendment
Effective Date is $200,000,000.


“Delayed Term Draw Expiration Date” means the earlier of (a) the date upon which
the aggregate Delayed Term Commitments are fully advanced pursuant to Section
2.01(b), and (b) December 16, 2019.


“Delayed Term Lender” means a Lender having a Delayed Term Commitment or an
outstanding Delayed Term Loan.


“Delayed Term Loan” means a Loan made pursuant to Section 2.01(b).


“Delayed Term Maturity Date” means the fifth anniversary of the Third Amendment
Effective Date (if the same is a Business Day, or if not then the immediately
next succeeding Business Day).


“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.






10

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.


“Disqualified Competitor” means (a) any Person which is a direct competitor (and
including any Person that Controls such direct competitor or is Controlled by
such direct competitor) of the Borrower or its Subsidiaries in the same or
substantially similar line of business as the Borrower or its Subsidiaries as of
the Effective Date and which is specifically identified by the Borrower to the
Administrative Agent in writing and delivered in accordance with Section 9.01
hereof prior to the Effective Date, and (b) any other Person that is reasonably
determined by the Borrower to be such a direct competitor of the Borrower or its
Subsidiaries and which is specifically identified in a written supplement to the
list of “Disqualified Competitors” from time to time after the Effective Date,
which supplement shall become effective three (3) Business Days after delivery
thereof to the Administrative Agent (for distribution to the Lenders) in
accordance with Section 9.01 (together with any Person directly or indirectly
controlled or under common control with any Person identified in either clause
(a) or clause (b) if and to the extent such Person is clearly identifiable
solely on the basis of such Person's name) (such list of Disqualified
Competitors provided by the Borrower under clause (a) above, as it may be
updated from time to time in accordance with clause (b) above, the “DQ List”),
provided that no Person that is already a Lender or Participant at the time of
such identification by the Borrower to the Administrative Agent shall be deemed
a Disqualified Competitor. It is understood and agreed that (i) any supplement
to the list of Persons that are Disqualified Competitors contemplated by the
foregoing clause (b) shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans (but solely with respect to such Loans), (ii) the Borrower’s failure to
deliver such list (or supplement thereto) in accordance with Section 9.01 shall
render such list (or supplement) not received and not effective and (iii)
“Disqualified Competitor” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Competitor” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 9.01. It is further understood and agreed that a direct competitor shall
not include (x) a bank, a similar financial institution, or an insurance company
unless it Controls such direct competitor or is Controlled by such direct
competitor, or (y) a bona fide debt fund or an investment vehicle that is
regularly engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which no such direct competitor or a Person that
Controls or is Controlled by such a direct competitor makes investment decisions
or has the power, directly or indirectly, to direct or cause the direction of
such fund’s or investment vehicle’s investment decisions.


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Equity Interest that is not Disqualified Stock
and/or cash in lieu of fractional shares), pursuant to a sinking fund obligation
or otherwise, or redeemable at the option of the holder thereof (other than
solely for Equity Interest that is not Disqualified Stock and/or cash in lieu of
fractional shares), in whole or in part, in each case, prior to the date that is
180 days after the latest maturity date hereunder except in each case as a
result of a change in control or asset sale so long as any right of the holders
thereof upon the occurrence of a change in control or asset sale event shall be
subject to the occurrence of the repayment in full of all the Loans and all
other Obligations that are accrued and payable, the cancellation or expiration
of all Letters of Credit or collateralization thereof in a manner reasonably
satisfactory to the applicable Issuing Bank and the termination or expiration of
the Commitments.


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”




11

--------------------------------------------------------------------------------







“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Disposition” a transaction or a series of related transactions for
aggregate consideration in excess of $10,000,000 in which the Company or a
Subsidiary sells or otherwise disposes of all or the majority of the Equity
Interests of any Subsidiary, all or substantially all of the assets of any
Subsidiary or a line of business or other going business, whether through sale,
merger or otherwise.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


“Dollar Amount” means, for any amount, at the time of determination thereof, (a)
if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Foreign Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.


“dollars” or “Dollars” or “$” refers to lawful money of the U.S.


“Domestic Loan Party” means the Company and each Domestic Subsidiary of the
Company that is a Guarantor.


“Domestic Subsidiary” means each Subsidiary of the Company which is organized
under the laws of the U.S. or any state thereof or the District of Columbia or,
unless such Subsidiary is a "controlled foreign corporation" under Section 957
of the Code, any territory or possession or other political subdivision of the
U.S.


“DQ List” is defined in the definition of the Disqualified Competitor.


“EBITDA” means, for any period, Net Income for such period plus


(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of


(i) Interest Expense for such period,




12

--------------------------------------------------------------------------------







(ii) income tax expense for such period,


(iii) all amounts attributable to depreciation and amortization expense for such
period,


(iv) expenses incurred in connection with the Transactions,


(v) any non-cash charges, losses or expenses for such period (but excluding any
non-cash charge that results from the write-down or write-off of accounts
receivable or that is in respect of any other item that was included in Net
Income in a prior period, any non-cash charge that relates to the write-down or
write-off of inventory, any additions to bad debt reserves or bad debt expense
and any non-cash charge to the extent it represents an accrual of or a reserve
for cash expenditures in any future period),


(vi) non-recurring charges, costs and expenses incurred during such period in
connection with proposed or closed Acquisitions or Investments (including,
without limitation, legal costs and accounting fees), incurrence of Indebtedness
or issuance of Equity Interests (in each case, whether or not consummated),
including amendments thereof,


(vii) losses from sales of property or assets, other than from sales in the
ordinary course of business,


(viii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Company in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of such period) as a result of actions taken
or to be taken in connection with any acquisition, disposition, restructuring or
operational change by the Company or any of its Subsidiaries, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of EBITDA from such actions; provided that (A) an officer of the
Company shall certify (in form and detail reasonably acceptable to the
Administrative Agent) in the Compliance Certificate required to be delivered
pursuant to Section 5.01(d) that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
anticipated to be realized within the timeframes set forth in clause (y) below
and are factually supportable and identifiable as reasonably determined in good
faith by the Company, and (y) such actions have been taken or are to be taken
within six months after the consummation of the acquisition, disposition,
restructuring or operational change which is expected to result in such cost
savings, expense reductions, operating improvements or synergies, (B) no cost
savings, operating expense reductions, operating improvements and synergies
shall be added pursuant to this clause (viii) to the extent duplicative of any
expenses or charges otherwise added to Net Income, whether through a pro forma
adjustment or otherwise, for such period, (C) projected amounts (and not yet
realized) may no longer be added in calculating EBITDA pursuant to this clause
(viii) to the extent occurring more than four full fiscal quarters after the
specified action taken in order to realize such projected cost savings,
operating expense reductions, operating improvements and synergies, and (D) such
cost savings, operating expense reductions, other operating improvements and
synergies consist of plant closures, employee severance costs, equipment
relocation costs, and lease and contract termination costs,


(ix) to the extent deducted in calculating Net Income, fees, costs and expenses
associated with the refinancing of existing indebtedness (including the Existing
Senior Unsecured Notes)




13

--------------------------------------------------------------------------------





(in connection with or as contemplated by the Third Amendment) and the
negotiation and preparation of the Loan Documents (including any supplements,
modifications, waivers, consents or amendments thereto), and


(x) non-recurring costs and expenses incurred in connection with sale of CCT
(the Company’s joint venture in the People’s Republic of China) in 2014; minus


(b) without duplication and to the extent included in Net Income,


(i) any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period,


(ii) any non-cash items of income for such period, and


(iii) gains from sales of property or assets, other than from sales in the
ordinary course of business; all calculated for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP.


Notwithstanding the above (x) the aggregate amount added back pursuant to
clauses (a)(vi), (vii) and (viii) above for any period of four consecutive
fiscal quarters shall not exceed an amount equal to 5% of EBITDA (as determined
without giving effect to any adjustments pursuant to clauses (a)(vi), (vii) and
(viii) above) for such period of four consecutive fiscal quarters, and (y) for
purposes of calculating EBITDA for any period, if during such period the Company
or any Subsidiary makes any Acquisition or Investment permitted pursuant to
Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05, EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.05.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means May 27, 2015.






14

--------------------------------------------------------------------------------





“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers, and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.


“Eligible Subsidiary” means:


(a) the Foreign Subsidiaries listed on Schedule 1.01-A provided that, at the
time such Foreign Subsidiary becomes a Foreign Subsidiary Borrower (i) all
necessary internal branch and Affiliate approvals of each Lender shall have been
obtained by each such Lender to the extent funding is required from a branch or
Affiliate of such Lender and such approval is required by such Lender, (ii) no
change in any applicable Requirement of Law or the application thereof to any
Lender that would make it illegal, unlawful or subject any Lender to any penalty
or censure for lending to such Foreign Subsidiary shall have occurred on or
after the Third Amendment Effective Date, (iii) no change in the Lender’s
internal policies or the application thereof that would prohibit lending to such
Foreign Borrower shall have occurred on or after the Third Amendment Effective
Date, and (iv) no change in the legal or economic market with respect to the
jurisdiction of organization of such Foreign Borrower that would prohibit or
materially impair lending to such Foreign Borrower shall have occurred on or
after the Third Amendment Effective Date; and


(b) any other Foreign Subsidiaries that are approved in writing from time to
time by the Administrative Agent and each of the Lenders in their sole
discretion.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters with respect to Hazardous Materials.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.






15

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” and/or “EUR” means the single currency of the Participating Member
States.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.


“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent or LC
Issuer, as applicable, for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error; provided, further, with
respect to the determination of fronting fees on




16

--------------------------------------------------------------------------------





Letters of Credit payable under Section 2.12(b)(ii), the “Exchange Rate” may be
such other exchange rate as agreed upon between the Borrower Representative and
the applicable Issuing Bank.


“Excluded Collateral” means (a) the Equity Interests of (i) Cooper Tyre & Rubber
Company UK Limited and its Subsidiaries, (ii) Cooper (Kunshan) Tire Co., Ltd.,
(iii) Cooper Tire (China) Investment Co., Ltd., and (iv) Cooper Tire
Asia-Pacific (Shanghai) Trading Co., Ltd., (b) assets included within the Cash
Pooling Arrangements, (c) Accounts, general intangibles, chattel paper, payment
intangibles and supporting obligations (as those terms are defined in the UCC),
in each case solely to the extent sold, purportedly sold (but re-characterized
as financed), transferred, assigned, contributed or otherwise conveyed to the
Receivables Securitization Facility, provided that the security interest in the
equity interests of Cooper Receivables LLC and Receivables Securitization
Facility Subordinated Note shall be Collateral, subject to the terms of the
Intercreditor Agreement, (d) Real Property, including any leasehold interest
therein, (e) governmental licenses or state or local franchises, charters and
authorizations to the extent security interest is prohibited by applicable law,
(f) pledges and security interests prohibited by applicable law, (g) any lease,
license, permit or agreement or any property subject to such lease, license,
permit or agreement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license, permit or agreement or create a
right of termination in favor of any other party thereto or otherwise require
consent thereunder (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), other than proceeds thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (h) any assets to the extent a
security interest in such assets could result in materially adverse tax
consequences as reasonably determined by the Company and the Administrative
Agent, (i) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, (j)
interests in joint ventures and non-Wholly Owned Subsidiaries which cannot be
pledged without the consent of third parties, (k) any property subject to a
purchase money arrangement permitted to be incurred hereunder to the extent
other liens are prohibited, (l) any motor vehicles (except to the extent a
security interest therein may be perfected solely by filing a UCC financing
statement), (m) other assets where the cost of obtaining a security interest
therein exceeds the practical benefit to the Lenders afforded thereby, in each
case, as reasonably determined by the Company and the Administrative Agent, (n)
in respect of any Obligations of the Company or any other Domestic Loan Party or
the Delayed Term Loans, (i) any Collateral owned by a Foreign Subsidiary, and
(ii) any Equity Interests of any Foreign Subsidiary or Foreign Subsidiary Holdco
to the extent a security interest therein is not required under Section 5.11(b),
and (o) the Equity Interests of any Domestic Subsidiary that owns any “Principal
Property” (as defined in the Existing Indenture) that is acquired after the
Third Amendment Effective Date.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as




17

--------------------------------------------------------------------------------





a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment requested by the Borrowers under Section 2.19(b))
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan, Letter of Credit or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit issued by Bank of
America for the account of the Company listed on Schedule 1.01-B that are
outstanding as of the Effective Date.
“Existing Indenture” means that certain Indenture dated as of March 17, 1997
between the Company and The Chase Manhattan Bank, as trustee.
“Existing Maturity Date” is defined in Section 2.25(a).
“Existing Senior Unsecured Notes” means the Existing Senior Unsecured Notes –
2019, the Existing Senior Unsecured Notes – 2027 and any other notes evidencing
the Company’s obligations under the Existing Indenture.
“Existing Senior Unsecured Notes - 2019” means the Company’s 8% senior unsecured
notes due December 2019 issued under the Existing Indenture.
“Existing Senior Unsecured Notes - 2027” means the Company’s 7.625% senior
unsecured notes due March 2027 issued under the Existing Indenture.
“Extending Lender” is defined in Section 2.25(b).
“Extension Date” is defined in Section 2.25(a).
“FATCA” means Sections 1471 through 1474 of the Code as of the Third Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation or rules adopted pursuant to such
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Borrower.




18

--------------------------------------------------------------------------------







“Financial Statements” has the meaning assigned to such term in Section 5.01.


“Foreign Currencies” means Agreed Currencies other than Dollars.


“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Foreign Loan Party” means any Foreign Subsidiary that is a Loan Party.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of the Subsidiaries
primarily for the benefit of employees of the Company or any Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means each Subsidiary which is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means each Wholly-Owned Foreign Subsidiary of the
Company that is an Eligible Subsidiary and that shall become a Foreign
Subsidiary Borrower pursuant to Section 2.24, in each case so long as any such
Subsidiary shall remain a Foreign Subsidiary Borrower hereunder. As of the Third
Amendment Effective Date, there are no Foreign Subsidiary Borrowers.


“Foreign Subsidiary Holdco” means any direct or indirect Subsidiary of the
Company (a) that is an entity disregarded from its owner for U.S. federal income
tax purposes and that owns the Equity Interests of one or more Foreign
Subsidiaries and/or other Foreign Subsidiary Holdcos and does not own any other
material assets, or (b) substantially all the assets of which consists of Equity
Interests of one or more Foreign Subsidiaries and/or other Foreign Subsidiary
Holdcos.


"Foreign Subsidiary Secured Obligations" means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary (other than Obligations under this Agreement) to any Lender or any
office, branch or Affiliate of any Lender and designated as such in a written
agreement between a Foreign Subsidiary and such Lender and its Affiliate, in
each case whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided that (i) such Lender
shall have provided the Administrative Agent with written notice thereof on or
prior to the date any of the foregoing is incurred, together with such
supporting documentation as the Administrative Agent may have reasonably
requested from the applicable Lender or its Affiliates with respect thereto, and
(ii) the aggregate outstanding principal amount (which shall include, for
purposes of this definition, the undrawn committed or available amounts under
the applicable facility) of all Foreign Subsidiary Secured Obligations shall not
exceed $250,000,000 minus the aggregate outstanding principal amount (which
shall include, for purposes of this definition, the undrawn committed or
available amounts under the applicable facility) of all Indebtedness outstanding
under Section 6.01(r). In connection with incurring any Foreign Subsidiary
Secured Obligations, each Lender may rely on a representation of the Company
that the amount of the Foreign Subsidiary Secured Obligations does not exceed
the amount of Foreign Subsidiary Secured Obligations permitted hereunder unless
it has received written notice to the contrary from the Company or




19

--------------------------------------------------------------------------------





any of its Subsidiaries or from the Administrative Agent or any of the Lenders
at least one Business Day prior to the incurrence of any Foreign Subsidiary
Secured Obligations.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).


“GAAP” means generally accepted accounting principles in the U.S.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantors” means (a) with respect to all Secured Obligations, the Company and
all direct existing and future Wholly-Owned Domestic Subsidiaries of any
Domestic Loan Party other than (i) Immaterial Domestic Subsidiaries, (ii) Cooper
Receivables LLC, a Delaware limited liability company, (iii) Cooper Tire &
Rubber Foundation, Cooper Tire Foundation, Inc. and any other charitable trust
or organization, provided that, in each case, it continues solely as a
charitable trust consistent with past practice, and (iv) with respect to Secured
Obligations of any Domestic Loan Party, Cooper Tire Holding Company, an Ohio
corporation, Cooper International Holding Corporation, an Ohio corporation (so
long as such Subsidiaries are Foreign Subsidiary Holdcos) and any other Foreign
Subsidiary Holdco, and (b) with respect to all Secured Obligations of any
Foreign Subsidiary Borrower (and in addition to the Guarantors under clause (a)
of this definition), all existing and future Wholly-Owned Foreign Subsidiaries
of such Foreign Subsidiary Borrower to the extent such Foreign Subsidiaries are
organized in the same jurisdiction of such Foreign Subsidiary Borrower
(excluding any such Foreign Subsidiary that has a direct or indirect parent
company owned directly or indirectly by such Foreign Subsidiary Borrower which
is not organized in the same jurisdiction of such Foreign Subsidiary Borrower),
all direct and indirect parent companies of such Foreign Subsidiary Borrower to
the extent such parent companies are organized in the same jurisdiction of such
Foreign Borrower and any direct parent company (even if not organized in the
same jurisdiction of such Foreign Borrower), in each




20

--------------------------------------------------------------------------------





case under this clause (b) other than (x) Immaterial Foreign Subsidiaries, and
(y) Cooper Tyre & Rubber UK Limited, provided that the determination of whether
any Foreign Subsidiary is a Guarantor hereunder is further subject to (1) the
absence of any materially adverse tax consequence as a result of such Foreign
Subsidiary becoming a Guarantor, and (2) a determination by the Administrative
Agent that such Foreign Subsidiary becoming a Guarantor is permitted by law and
contract, feasible and not cost prohibitive.


“Guaranty” means, collectively, that certain Guaranty dated as of the Effective
Date (including any and all supplements thereto) and executed by each Guarantor,
as amended, restated, supplemented or otherwise modified from time to time, and
any other guarantee by any Guarantor of the Secured Obligations in form and
substance reasonably satisfactory to the Administrative Agent.


“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) as set forth in 49 C.F.R. 172.101 and
amendments thereto or by the Environmental Protection Agency (or any successor
agency) as set forth in 40 C.F.R. Part 302 and amendments thereto; and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical regulated by any Environmental
Law.


“Hostile Acquisition” means (a) the Acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such Acquisition
as to which such approval has been withdrawn.


“IBA” has the meaning assigned to such term in Section 1.05.


“Immaterial Domestic Subsidiary” means each Domestic Subsidiary that is an
Immaterial Subsidiary.


“Immaterial Foreign Subsidiary” means each Foreign Subsidiary that is an
Immaterial Subsidiary.


“Immaterial Subsidiary” means a Subsidiary of the Company that is not a Material
Subsidiary.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Increased Amount Date” is defined in Section 2.04.


“Incremental Term Lender” is defined in Section 2.04.


“Incremental Term Loan” is defined in Section 2.04.


“Incremental Term Loan Amendment” is defined in Section 2.04.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title




21

--------------------------------------------------------------------------------





retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but only to the extent of such
property’s fair market value if such Indebtedness is non-recourse to such
Person, (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations and Non-Owned IRB Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person under any Disqualified Stock, (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (l) obligations under any earn-out to the extent shown as a
liability on a balance sheet of such Person in accordance with GAAP, (m) any
other Off-Balance Sheet Liability and (n) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding anything in this definition to the
contrary, Owned IRB Obligations shall not constitute Indebtedness for purposes
of this Agreement.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Intercompany Subordination Agreement” means the subordination agreement or
agreements with respect to loans between the Company and its Subsidiaries in a
form reasonably agreed to between the Company and the Administrative Agent.


“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Effective Date, between PNC Bank, National Association and the Administrative
Agent relating to the Receivables Securitization Facility, as amended, restated,
supplemented or otherwise modified from time to time.


“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company, the ratio of (a) EBITDA for the four consecutive fiscal quarters of the
Company then ending to (b) cash Interest Expense for the four consecutive fiscal
quarters of the Company then ending.


“Interest Expense” means, with reference to any period, subject to Section 1.04,
total interest expense of the Company and its Subsidiaries for such period,
calculated for the Company and its Subsidiaries on a consolidated basis for such
period in accordance with GAAP; provided, however, that notwithstanding the
foregoing, for purposes of this Agreement, any lease (or similar arrangement)
that would constitute an “operating lease” under GAAP as in effect on the
Effective Date (or would have constituted an “operating




22

--------------------------------------------------------------------------------





lease” had such lease or similar arrangement been in effect on the Effective
Date) shall constitute an “operating lease” hereunder and any payments owed
thereunder shall not constitute or be included in total interest expense.


“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.


“Interest Election Request Form” means a written request to convert or continue
a Borrowing in accordance with Section 2.08 substantially in the form attached
hereto as Exhibit C or such other form agreed to by the Administrative Agent and
the Borrower Representative.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each fiscal quarter and the Revolving
Credit Maturity Date or the Delayed Term Maturity Date, as applicable, (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date or the Delayed Term Maturity Date, as applicable, and (c)
with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Revolving Credit Maturity Date or such other day as may be agreed
upon between the Borrower Representative and the Swingline Lender.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, to the extent consented to by the Lenders, such other
durations), as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing and (iii) the Lenders hereby consent to an
interest period of less than 30 days for the initial period for the Delayed Draw
Term Loan.
    
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any




23

--------------------------------------------------------------------------------





partnership or joint venture interest in such other Person and any arrangement
pursuant to which such investing Person Guarantees Indebtedness of such other
Person, but excluding any Acquisition.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means, individually and collectively, each of JPMCB, Bank of
America, PNC Bank, Wells Fargo and any other Revolving Lender from time to time
designated by the Borrower Representative as an Issuing Bank, with the consent
of such Revolving Lender and the Administrative Agent, in each case in its
capacity as an issuer of Letters of Credit hereunder and their respective
successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank means any Issuing Bank, either Issuing Bank, each Issuing Bank, the
Issuing Bank that has issued the applicable Letter of Credit, or both (or all)
Issuing Banks, as the context may require.


“Issuing Bank Committed Sublimits” means, as of the Third Amendment Effective
Date, (i) in the case of JPMCB, $8,750,000, (ii) in the case of Bank of America,
$8,750,000, (iii) in the case of PNC Bank, $8,750,000, (iv) in the case of Wells
Fargo, $8,750,000, and (v) as to any other Issuing Bank, such amount as shall be
agreed to in writing among the Administrative Agent, the Company and such other
Issuing Bank. Each Issuing Bank Committed Sublimit may be (x) decreased at any
time by agreement between the Company and the Administrative Agent (and without
the consent or approval of any other parties) and (y) increased at any time by
agreement between the Company, the Administrative Agent and the applicable
Issuing Bank increasing its Issuing Bank Committed Sublimit (and without the
consent or approval of any other parties).


“Issuing Bank Sublimits” means, as of the Third Amendment Effective Date, (i) in
the case of JPMCB, $27,500,000, (ii) in the case of Bank of America,
$27,500,000, (iii) in the case of PNC Bank, $27,500,000, (iv) in the case of
Wells Fargo, $27,500,000, and (v) as to any other Issuing Bank, such amount as
shall be agreed to in writing among the Administrative Agent, the Company and
such other Issuing Bank. Each Issuing Bank Sublimit may be (x) decreased at any
time by agreement between the Company and the Administrative Agent (and without
the consent or approval of any other parties) and (y) increased at any time by
agreement between the Company, the Administrative Agent and the applicable
Issuing Bank increasing its Issuing Bank Sublimit (and without the consent or
approval of any other parties).


“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure at such time.




24

--------------------------------------------------------------------------------







“LCA Election” is defined in Section 1.04.


“LCA Test Date” is defined in Section 1.04.


“Lender Notice Date” is defined in Section 2.25(b).


“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.04, 2.25
or an Assignment and Assumption, other than any such Person that ceases to be a
Lender hereunder pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.


“Letters of Credit” means the letters of credit issued pursuant to this
Agreement (including, without limitation, the Existing Letters of Credit) and
the term “Letter of Credit” means any one of them or each of them singularly, as
the context may require.


“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four consecutive fiscal quarters ended on
or most recently prior to such date.


“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any applicable Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the Administrative Agent in its
reasonable discretion (in each case, the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such currency and Interest
Period; provided that, (x) if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (y) if
the LIBO Screen Rate shall not be available at such time for a period equal in
length to such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate at such time, subject to Section 2.14 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, (1) to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate, and
(2) if the Agreed Currency is not a currency for which rates are quoted in the
London interbank market, then the “LIBO Rate” for such Agreed Currency shall be
a reference rate as proposed by the Administrative Agent and agreed to by the
Company and each of the Revolving Lenders.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.




25

--------------------------------------------------------------------------------







“Limited Condition Transaction” means any Acquisition by the Company and/or its
Subsidiaries of or in any assets, business or Person permitted by this Agreement
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.


“Liquidity” means, at any time the same is to be determined, the sum of (i) the
Dollar Amount of Unrestricted Cash at such time, plus (ii) the aggregate
Availability at such time.


“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, each Letter of Credit application, each
Collateral Document, each Guaranty, the Intercreditor Agreement and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, letter of credit agreement and each other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby, excluding any agreement
entered into or in connection with any transaction arising out of any Banking
Services or Swap Agreement Obligation. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.


“Loan Parties” means, collectively, the Borrowers and the Guarantors and their
successors and assigns, and the term “Loan Party” means any one of them or all
of them individually, as the context may require.


“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Delayed Term Loans, Swingline Loans, any
Loans under any New Revolving Commitments and any Incremental Term Loans.


“Local Time” means (i) New York time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time means London, England time unless otherwise
notified by the Administrative Agent).
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under the Loan Documents to which it is a party, (c)
any material portion of the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the other Secured Parties) on any material portion of the
Collateral or the priority of such Liens.


“Material Permitted Acquisition” means any Permitted Acquisition for which the
aggregate consideration (including the purchase price, any earn-out, any
Indebtedness assumed and any other consideration) paid or payable exceeds
$200,000,000.


“Material Subsidiary” means, as of any date, any Subsidiary (a) whose total
assets as of the last day of the most recent fiscal period for which financials
have been delivered pursuant to Section 5.01(a) or (b) (each such date, a “Test
Date”) were equal to or greater than 5.0% of Total Assets at such Test Date or
(b)




26

--------------------------------------------------------------------------------





whose revenues during the four consecutive fiscal quarters ending on such Test
Date were equal to or greater than 5.0% of the consolidated revenues of the
Company and its Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that if, at any time and from time to time,
Subsidiaries that are not Material Subsidiaries have, in the aggregate, (i)
total assets as of the most recent Test Date equal to or greater than 10.0% of
Total Assets at such date or (ii) revenues during the four consecutive fiscal
quarters ending on such Test Date equal to or greater than 10.0% of the
consolidated revenues of the Company and its Subsidiaries for such period, in
each case determined in accordance with GAAP, then the Company shall, no later
than five Business Days subsequent to the date on which financial statements for
such fiscal period are delivered pursuant to this Agreement, designate in
writing to the Administrative Agent one or more of such Subsidiaries as
“Material Subsidiaries” such that, following such designation(s), Immaterial
Subsidiaries have, in the aggregate (i) total assets as of the most recent Test
Date of less than 5.0% of the Total Assets at such date and (ii) total revenues
during the four consecutive fiscal quarters ending on such Test Date of less
than 5.0% of the consolidated revenues of the Company and its Subsidiaries for
such period, in each case determined in accordance with GAAP.    


“Maximum Rate” has the meaning assigned to such term in Section 9.17.


“Modified Net Leverage Ratio” means, on any date, the ratio of (a) Modified
Total Net Indebtedness on such date to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.


“Modified Total Net Indebtedness” means, at any date, the difference of (a)
Total Indebtedness at such date, minus (b) the lesser of (i) the aggregate
amount of all Unrestricted Cash in excess of $20,000,000 at such date or (ii)
$225,000,000, minus (c) prior to the repayment in full of the Existing Senior
Unsecured Notes – 2019, the amount of the Delayed Term Loans not to exceed the
amount of the Existing Senior Unsecured Notes – 2019 then outstanding that will
be used within 30 days of the funding of the Delayed Term Loans to pay off the
Existing Senior Unsecured Notes – 2019.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any Subsidiary, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any Subsidiary,
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.


“Net Leverage Ratio” means, on any date, the ratio of (a) Total Net Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase




27

--------------------------------------------------------------------------------





price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, cash insurance
proceeds but only as and when received and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid to third parties (other
than Affiliates) in connection with such event, (ii) in the case of a sale,
transfer, lease or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of the Company).


“New Commitments” is defined in Section 2.04.
“New Lender” is defined in Section 2.04.
“New Revolving Commitments” is defined in Section 2.04.
“New Revolving Lender” is defined in Section 2.04.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
    
“Non-Extending Lender” is defined in Section 2.25(a).


“Non-Owned IRB Obligations” means the obligations of the Company and its
Domestic Subsidiaries incurred under, including any guaranty of, Non-Owned IRBs.


“Non-Owned IRBs” means Permitted IRBs that are not Owned IRBs.


“Non-U.S. Lender” means a Lender that is not a U.S. Person.
    
“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Banks or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or




28

--------------------------------------------------------------------------------





unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” or "tax ownership operating lease" transaction entered into by
such Person, (c) all Receivables Transaction Attributed Indebtedness or (d) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases, but including any factoring other than
Permitted Foreign Factoring), in all of the foregoing cases, notwithstanding
anything herein to the contrary, the outstanding amount of any Off-Balance Sheet
Liability shall be calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
    
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).






29

--------------------------------------------------------------------------------





“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.


“Owned IRBs” means any Permitted IRB owned in its entirety by the Company or any
of its Domestic Subsidiaries.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:


(a)
such Acquisition is not a Hostile Acquisition;

(b)
both before and immediately after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, (x) each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects); provided
that for any such acquisition that is a Limited Condition Transaction, the
condition in this subclause (x) shall be satisfied so long as certain customary
“specified representations” and those representations included in the related
acquisition agreement that are material to the interests of the Lenders and only
to the extent that the Company or its Subsidiaries has the right to terminate
its obligations under such acquisition agreement as a result of a breach of such
representations are true and correct in all material respects; and (y) no
Default exists, will exist, or would result therefrom; provided that for any
such acquisition that is a Limited Condition Transaction, the condition in this
subclause (y) shall be satisfied so long as (1) on the date the applicable
definitive documentation governing such Limited Condition Transaction is
executed and effective, no Default or Event of Default shall exist and (2) at
the time the applicable acquisition is





30

--------------------------------------------------------------------------------





consummated, no Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII has occurred and is continuing or would immediately result
therefrom;
(c)
in the case of any Material Acquisition, not less than five (5) days prior to
such Acquisition (or such shorter time period agreed to by the Administrative
Agent in its reasonable discretion), the Borrower Representative has provided
the Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent, in each case to the extent available to the Borrowers;

(d)
if such Acquisition is an acquisition of Equity Interests, such Acquisition will
not result in any violation of Regulation U;

(e)
if such Acquisition involves a merger or a consolidation involving a Borrower, a
Borrower shall be the surviving entity, or if such Acquisition involves a merger
or a consolidating involving a Loan Party that is not a Borrower, a Loan Party
shall be the surviving entity, or the survivor shall become a Borrower or a Loan
Party, as applicable, upon the consummation thereof;

(f)
after giving effect to the completion of such Acquisition on a pro forma basis
acceptable to the Administrative Agent, (i) the Net Leverage Ratio is at least
0.25 less than the level then required under Section 6.12(a) and (ii) no Default
will exist or be caused thereby; provided, however, that in the case of any
Material Permitted Acquisition, the Borrowers shall deliver a certificate to the
Administrative Agent demonstrating compliance with subclause (i) of this clause
(f); provided that the requirements under this clause (f) shall not be required
to be satisfied to the extent the acquisition is financed with an incremental
facility under proviso (i) of Section 2.04(a); provided, further, that, for any
such acquisition that is a Limited Condition Transaction, the conditions in this
clause (f) shall be satisfied on the date the applicable definitive
documentation governing such Limited Condition Transaction is executed and
effective and not on the date of the closing of such Limited Condition
Transaction; and

(g)
the Borrower Representative shall deliver to the Administrative Agent the final
executed material documentation relating to such Acquisition within 10 days
following the consummation thereof (or such later date as agreed to by the
Administrative Agent).

“Permitted Customer Factoring” is defined in Section 6.05(u).


“Permitted Encumbrances” means:


(a) Liens imposed by law for Taxes that are not yet overdue by more than 30 days
(after giving effect to any applicable grace period) or are being contested in
compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;




31

--------------------------------------------------------------------------------







(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;


(g) Liens securing insurance premiums financing arrangements in the ordinary
course of business; and


(h) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business.


“Permitted Foreign Factoring” means any factoring of receivables generated by a
Foreign Subsidiary that is not a Loan Party pursuant to factoring programs on
market terms reasonable for such transactions and without recourse to such
Foreign Subsidiary.


“Permitted Investments” means:


(a) readily marketable obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed or insured by, the U.S. (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the U.S.), in each case maturing within one year from the date of
acquisition thereof;


(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating not less
than A-1 from S&P or P-1 from Moody’s;


(c) Investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;






32

--------------------------------------------------------------------------------





(f) in the case of any Foreign Subsidiary, other Investments that are similar to
the foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes or approved by the Administrative Agent; and


(g) any other Investments and Investment types listed on Schedule 1.01-C.


“Permitted IRBs” means any industrial revenue bonds or similar instrument
related to a project or other transaction by the Company or any of its Domestic
Subsidiaries, in each case, as the same may be amended, restated, supplemented,
renewed, refinanced, replaced or otherwise modified from time to time.


“Permitted Owned IRB Obligations” means the obligations of the Company and its
Domestic Subsidiaries incurred under, including any guaranty of, the Owned IRBs.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“PNC Bank” means PNC Bank, National Association, a national banking association.


“Prepayment Event” means:
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Domestic Subsidiary pursuant to Section 6.05(e), (f) or (u) or otherwise not
permitted by Section 6.05; or
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Domestic Subsidiary with a fair market value
immediately prior to such event equal to or greater than $10,000,000; or
(c) the incurrence by any Loan Party or any Domestic Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined




33

--------------------------------------------------------------------------------





by the Administrative Agent). Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced or quoted as being
effective.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Projections” has the meaning assigned to such term in Section 5.01(f).


“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.21.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (ii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).


“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party, including any “Principal Property” (as defined in
the Existing Indenture).


“Receivables Purchase Agreement” means the Second Amended and Restated
Receivables Purchase Agreement, dated as of the Second Amendment Effective Date,
among the Company, Cooper Receivables LLC, the various Purchasers and Purchaser
Agents from time to time party thereto and PNC Bank, National Association, as
amended, restated, amended and restated, modified, supplemented, renewed,
replaced or refinanced from time to time to the extent permitted hereunder.
 
“Receivables Securitization Facility” means the accounts receivable
securitization facility provided for by (a) the Receivables Purchase Agreement,
(b) the Receivables Securitization Facility Subordinated Note, (c) certain
purchase and sale agreements and (d) all documents, agreements, and instruments
relating to any of the foregoing, in each case, as amended, restated, amended
and restated, modified, supplemented, renewed, replaced or refinanced through
the Second Amendment Effective Date and from time to time thereafter to the
extent permitted hereunder.


“Receivables Securitization Facility Subordinated Note” means the Company Note
dated August 30, 2006 executed by Cooper Receivables LLC in favor of the
Company, as amended, restated, amended and restated, modified, supplemented,
renewed, replaced or refinanced and from time to time thereafter to the extent
permitted hereunder.






34

--------------------------------------------------------------------------------





“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
asset securitization facility (including the Receivables Securitization
Facility) on any date of determination that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).


“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).


“Register” has the meaning assigned to such term in Section 9.04(b)(iv).


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
    
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.


“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company and its Subsidiaries from information furnished by or
on behalf of the Borrowers, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by the Administrative Agent.


“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any




35

--------------------------------------------------------------------------------





arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.


“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Foreign Currency, each of the following: (i) the date of the Borrowing of such
Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Foreign Currency, each of the following: (i) the date
on which such Letter of Credit is issued, (ii) the first Business Day of each
calendar month and (iii) the date of any amendment of such Letter of Credit that
has the effect of increasing the face amount thereof; and (c) any additional
date as the Administrative Agent may determine at any time when an Event of
Default exists.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.04 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the Third Amendment Effective Date is $500,000,000.


“Revolving Credit Maturity Date” means the fifth anniversary of the Third
Amendment Effective Date (if the same is a Business Day, or if not then the
immediately next succeeding Business Day), or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof, and subject to extension (in the case of each Lender
consenting thereto) as provided in Section 2.25.


“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.


“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.




36

--------------------------------------------------------------------------------







“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.


“SEC” means the Securities and Exchange Commission of the U.S.


“Second Amendment” means the Amendment No. 2 to Credit Agreement, dated as of
February 15, 2018, by and among the Company, the Lenders party thereto and the
Administrative Agent.


“Second Amendment Effective Date” means February 15, 2018.


“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Total Net
Indebtedness on such date secured by any Liens, to (b) EBITDA for the period of
four consecutive fiscal quarters ended on or most recently prior to such date.


“Secured Obligations” means, collectively, (i) the Obligations, (ii) Banking
Services Obligations, (iii) the Swap Agreement Obligations owing to one or more
Lenders or their Affiliates, and (iv) the Foreign Subsidiary Secured
Obligations; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.


“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.


“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.






37

--------------------------------------------------------------------------------





“Specified Default” means any Event of Default under clause (a) of Article VII
hereof due to the failure to pay the Obligations at the final maturity thereof
(whether at the stated final maturity, by acceleration, or otherwise) or any
Event of Default under clause (g) or (h) of Article VII hereof.


“Statement” has the meaning assigned to such term in Section 2.18(g).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations in a
manner reasonably acceptable to the Administrative Agent (such acceptance not to
be unreasonably withheld, delayed or conditioned).


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, joint venture, limited liability company or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.


“Subsidiary” means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable. Unless otherwise specified, the term
“Subsidiary” shall refer to any direct or indirect subsidiary of the Company.
    
“Supported QFC” has the meaning assigned to it in Section 9.21.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations,




38

--------------------------------------------------------------------------------





buy backs, reversals, terminations or assignments of any Swap Agreement
transaction permitted hereunder with a Lender or an Affiliate of a Lender.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Swap Termination Value” means, in respect of any Swap Agreement, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Agreement, (a) for any date on or after the date such Swap Agreement
has been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreement, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreement
(which may include a Lender or any Affiliate of a Lender).


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).


“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender as well.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
 
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euros.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto and value added taxes and any
other goods, services, use or sales related taxes.


“Third Amendment” means the Amendment No. 3 to Credit Agreement, dated as of
June 27, 2019, by and among the Company, the Lenders party thereto and the
Administrative Agent.


“Third Amendment Effective Date” means June 27, 2019.


“Threshold Amount” means $50,000,000.






39

--------------------------------------------------------------------------------





“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries, calculated in accordance with GAAP on a consolidated basis as of
such date.


“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness determined for the Company and its Subsidiaries on a consolidated
basis at such date, excluding (a) Cash Pooling Obligations or Cash Pooling
Guaranty Obligations, (b) Indebtedness described in clause (n) of the definition
of Indebtedness and (c) the lesser of the amount of Indebtedness with respect to
undrawn letters of credit or $10,000,000.


“Total Net Indebtedness” means, at any date, the difference of (a) Total
Indebtedness at such date, minus (b) the lesser of (i) the aggregate amount of
all Unrestricted Cash in excess of $20,000,000 or (ii) $175,000,000, minus (c)
prior to the repayment in full of the Existing Senior Unsecured Notes – 2019,
the amount of the Delayed Term Loans not to exceed the amount of the Existing
Senior Unsecured Notes – 2019 then outstanding that will be used within 30 days
of the funding of the Delayed Term Loans to pay off the Existing Senior
Unsecured Notes – 2019.


“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“Unrestricted Cash” means, at any date, the sum, without duplication, of (a)
100% of the unrestricted cash owned by the Company and its Domestic Subsidiaries
in which the Administrative Agent has a first priority, perfected security
interest pursuant to the Collateral Documents, and (b) 65% of the unrestricted
cash of the Company and its Subsidiaries that is not subject to any Liens (other
than in favor of the Administrative Agent and any customary liens of depositary
banks) or restrictions on repatriation to the U.S. Without limiting the other
exclusions in this definition, “Unrestricted Cash” shall not include any cash
held by the Company or any of its Subsidiaries in escrow, trust or other
fiduciary capacity for or on behalf of any Person or subject to any other
restriction.


“U.S.” means the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.




40

--------------------------------------------------------------------------------







“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.


“Wholly-Owned” means, when used in reference to a subsidiary of any Person, that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent, as
applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).



SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any




41

--------------------------------------------------------------------------------





definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, restated, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.



SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein including the definition of Capital Lease Obligations, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if after the Third Amendment Effective
Date there occurs any change in GAAP or in the application thereof on the
operation of any provision hereof and the Borrower Representative notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” any change in accounting
(whether before or after the date hereof) for leases pursuant to GAAP resulting
from the adoption of Financial Accounting Standards Board Accounting Standards
Update No. 2016-02, Leases (Topic 842) (“FAS 842”), to the extent such adoption
would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) would not have
been required to be so treated under GAAP as in effect on December 31, 2015,
such lease shall not be considered a capital lease, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.






42

--------------------------------------------------------------------------------






SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent a Borrower or any Subsidiary makes any Acquisition or Investment
permitted pursuant to Section 6.04 or disposition of assets outside the ordinary
course of business permitted by Section 6.05 during the period of four fiscal
quarters of the Company most recently ended, the Leverage Ratio, Modified Net
Leverage Ratio, Net Leverage Ratio and Interest Coverage Ratio, and any other
financial covenant or definition, shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to the Acquisition, Investment or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, or, in
the case of add backs pursuant to clause (viii) of the definition of EBITDA,
determined on a basis consistent with such clause (viii), and as certified by a
Financial Officer of such Borrower), as if such Acquisition or Investment or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period;
provided that, in connection with any Acquisition that is a Limited Condition
Transaction, for purposes of determining compliance with any financial test or
covenant contained in this Agreement during any period, at the option of the
Company (the Company’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCA Election”) the date of determination for
calculation of any such financial ratios or baskets shall be deemed to be the
date the definitive agreements for such Acquisition that is a Limited Condition
Transaction are entered into (the “LCA Test Date”) and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they had occurred at the
beginning of the most recent fiscal quarter for which financial statements are
available ending prior to the LCA Test Date, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Company has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket
at or prior to the consummation of the relevant transaction or action, such
baskets or ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Company has made an LCA Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Acquisition on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated and tested both (i) on a pro forma basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) on a stand-alone basis without giving
effect to such Limited Condition Transaction and other transactions in
connection therewith.



SECTION 1.06. Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies




43

--------------------------------------------------------------------------------





available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.



SECTION 1.07 Calculation of Obligations under Swap Agreements. For purposes of
determining the “principal amount” or the outstanding amount of the obligations
of a Borrower or any Subsidiary in respect of any Swap Agreement at any time,
such principal amount shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.



SECTION 1.08 Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.



ARTICLE II


The Credits



SECTION 2.01. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections
2.02(e) and 2.11(b), the Dollar Amount of such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment, or (b) subject to Sections 2.02(e)
and 2.11(b), the sum of the Dollar Amount of the total Revolving Exposures
exceeding the Aggregate Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.


(b) Subject to the terms and conditions set forth herein, each Delayed Term
Lender severally (and not jointly) agrees to make Delayed Term Loans in dollars
to the Company, at one time on or after the Third Amendment Effective Date but
on or prior to the Delayed Term Draw Expiration Date, in an aggregate




44

--------------------------------------------------------------------------------





principal amount not to exceed such Lender’s Delayed Term Commitment. Amounts
prepaid or repaid in respect of Delayed Term Loans may not be reborrowed.



SECTION 2.02.     Loans and Borrowings.


(a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.


(b)  Subject to Section 2.14, each Revolving Borrowing and Delayed Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower Representative may request in accordance herewith, provided that all
Revolving Borrowings (i) made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurocurrency Borrowings in accordance with
Section 2.08, and (ii) all Borrowings denominated in any Foreign Currency shall
be made solely as Eurocurrency Loans. Each Swingline Loan shall bear interest as
provided in Section 2.13(a). Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.


(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 (or, in the case of any
Swingline Loan denominated in any Foreign Currency, the Dollar Amount thereof
shall be approximately $100,000) and not less than $100,000 (or, in the case of
any Swingline Loan denominated in any Foreign Currency, the Dollar Amount
thereof shall be approximately $100,000) or such other amounts as agreed to by
the Swingline Lender. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or the Delayed Term Maturity Date, as applicable.


(e) The Administrative Agent will determine the Dollar Amount of each
Eurocurrency Borrowing, the LC Exposure and all outstanding Credit Exposure on
and as of each Revaluation Date.
    




45

--------------------------------------------------------------------------------






SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand, facsimile or e-mail transmission) by a Borrowing
Request Form signed by the Borrower Representative or through Electronic
Systems, if arrangements for doing so have been approved by the Administrative
Agent, or, other than a Borrowing denominated in a Foreign Currency or to a
Foreign Subsidiary Borrower, by telephone (a) in the case of a Eurocurrency
Borrowing to the Company denominated in Dollars, not later than 12:00 p.m., New
York time, three Business Days before the date of the proposed Borrowing, (b) in
the case of a Eurocurrency Borrowing denominated in Euros or any Eurocurrency
Borrowing to any Foreign Subsidiary Borrower denominated in Dollars, not later
than 11:00 a.m., London time, three Business Days before the date of the
proposed Borrowing, (c) in the case of a Eurocurrency Borrowing denominated in
any Foreign Currency other than Euros, not later than such time required by the
Administrative Agent three Business Days before the date of the proposed
Borrowing or (d) in the case of an ABR Borrowing, not later than 12:00 p.m., New
York time, on the Business Day of the proposed Borrowing; provided, that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement in Dollars as contemplated by Section 2.05(e) may be given not
later than 10:00 a.m., New York time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable. Each Borrowing Request to fund
a Permitted Acquisition or other transaction may be conditioned upon such
Permitted Acquisition or transaction, provided that any such conditioning shall
not avoid any payment that may be owing under Section 2.15. Each such Borrowing
Request shall specify the following information in compliance with Section 2.01:


(i)
the Class of Borrowing, the aggregate principal amount of the requested
Borrowing, and a breakdown of the separate wires comprising such Borrowing;



(ii)
name of the applicable Borrower(s);



(iii)
the date of such Borrowing, which shall be a Business Day;



(iv)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
and



(v)
in the case of a Eurocurrency Borrowing, the Agreed Currency and the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”



If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.



SECTION 2.04. Increase in Commitments.


(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Commitments (any such increase, the “New Revolving Commitments”) and/or enter
into one or more tranches of term loans (any such tranche, the “Incremental Term
Loans” and together with the New Revolving Commitments, if any, the “New
Commitments”), by an amount not in excess of (i) $300,000,000 in the aggregate
or a lesser amount in




46

--------------------------------------------------------------------------------





integral multiples of $25,000,000, plus (ii) an additional amount such that,
after giving effect to the incurrence of any such New Commitments (it being
understood for purposes of such calculation any such New Revolving Commitments
shall be deemed fully drawn), the Secured Net Leverage Ratio would be, on a pro
forma basis (but without giving effect to any amount incurred simultaneously
under clause (i) above), equal to or less than 1.75:1.00. Such notice
shall specify the date (an “Increased Amount Date”) on which the Company
proposes that the New Commitments and, in the case of Incremental Term Loans,
the date for borrowing, as applicable, be made available. The Company shall
notify the Administrative Agent in writing of the identity of each Lender or
other financial institution (each, a “New Revolving Lender”, an “Incremental
Term Lender” or generally, a “New Lender”; provided that no Ineligible
Institution may be a New Lender, each New Lender (other than a New Lender that
is an existing Lender or an Approved Fund of an existing Lender or, in the case
of an Incremental Term Lender, an Affiliate of an existing Lender) must be
reasonably acceptable to the Administrative Agent and, in the case of any New
Revolving Lender, each LC Issuer (such acceptance, in each case, not to be
unreasonably withheld, delayed or conditioned)) to whom the New Commitments have
been (in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. The New Commitments shall become effective as of such Increased
Amount Date, and in the case of Incremental Term Loans, shall be made on such
Increased Amount Date or such other date agreed to by the applicable New
Lenders; provided that (1) subject to clause (f) below, the conditions set forth
in paragraphs of (a), (b) and (c) of Section 4.02 shall be satisfied or waived
by the Required Lenders on such Increased Amount Date before or after giving
effect to such New Commitments and Loans; (2) such increase in the Revolving
Commitments and/or the Incremental Term Loans shall be evidenced by one or more
joinder agreements executed and delivered to Administrative Agent by each New
Lender, as applicable, and each shall be recorded in the Register, each of which
shall be reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17; and (3) the Borrowers shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the New Commitments.
(b) With respect to each New Revolving Commitment, such New Revolving Commitment
shall be on the same terms and pursuant to the same documentation applicable to
the existing Revolving Commitments. On any Increased Amount Date on which New
Revolving Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (i) each of the existing Lenders shall assign to each of
the New Revolving Lenders, and each of the New Revolving Lender shall purchase
from each of the existing Lenders, at the principal amount thereof, such
interests in the outstanding Revolving Loans and participations in Letters of
Credit and Swingline Loans outstanding on such Increased Amount Date that will
result in, after giving effect to all such assignments and purchases, such
Revolving Loans and participations in Letters of Credit and Swingline Loans
being held by existing Lenders and New Revolving Lenders ratably in accordance
with their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (ii) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Loan and have the
same terms as any existing Revolving Loan and (iii) each New Revolving Lender
shall become a Lender with respect to the Revolving Commitments and all matters
relating thereto.
(c) With respect to each Incremental Term Loan, such Incremental Term Loan shall
be on the same terms and pursuant to the same documentation applicable to the
Delayed Term Loans, provided that (A) the maturity date of such Incremental Term
Loan shall be as set forth in the joinder agreement of the Incremental Term
Lender relating to such Incremental Term Loan; provided, that, such date shall
not be earlier than the Delayed Term Maturity Date; (B) the scheduled principal
amortization payments under such Incremental Term Loan shall be as set forth in
in the joinder agreement of the Incremental Term Lender




47

--------------------------------------------------------------------------------





relating to such Incremental Term Loan; provided, that, the Weighted Average
Life to Maturity of the Incremental Term Loans shall not be shorter than the
then-remaining Weighted Average Life to Maturity of the Delayed Term Loans; (C)
the Applicable Rate of the Incremental Term Loans shall be as set forth in the
joinder agreement of the Incremental Term Lender relating to such Incremental
Term Loan; provided, that, if the All-In-Yield on such Incremental Term Loans
exceeds the All-In-Yield on the Delayed Term Loans or any other existing Class
of Incremental Term Loans by more than fifty basis points (0.50%) per annum,
then the Applicable Rate or fees payable with respect to the Delayed Term Loans
and/or such other existing Class of Incremental Term Loans shall on the
effective date of such Incremental Term Loans be increased to the extent
necessary to cause the All-In-Yield on the Delayed Term Loans and such other
existing Class of Incremental Term Loans to be fifty basis points (0.50%) less
than the All-In-Yield on such Incremental Term Loans made under such Incremental
Term Facility (such increase to be allocated as reasonably determined by the
Administrative Agent) (the proviso in this clause (C), the “MFN Protection”);
and (D) to the extent any of the terms of any such Incremental Term Facility
(other than as set forth in this Section 2.04(c)) are not substantially
consistent with the terms applicable to the Delayed Term Loans, such terms (i)
shall be no more restrictive, when taken as a whole, than those terms applicable
to the Delayed Term Loans (except for covenants or other provisions applicable
only to periods after the latest final maturity of the Delayed Term Loans), and
if any financial covenant is added for the benefit of the Incremental Term
Loans, no consent from the Administrative Agent or any other Lender shall be
required if such additional financial covenant is added to this Agreement, and
(ii) shall be reasonably satisfactory to the Administrative Agent. On any
Increased Amount Date on which Incremental Term Loans are effected and/or
borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each Incremental Term Loan shall be deemed for all purposes a Loan made
hereunder, (ii) each Incremental Term Lender shall become a Lender hereunder and
(iii) the Incremental Term Loans shall rank pari passu or junior in right of
payment with the Revolving Loans. All Incremental Term Loans made on any
Increased Amount Date will be made in accordance with the procedures set forth
in Section 2.03.
(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.
(e) Notwithstanding anything contained herein to the contrary, including Section
9.02, Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
providing such Incremental Term Loans and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.04 and make other required technical
or other changes to the extent such changes, when taken as a whole, are not
materially adverse to such Lenders.
(f) Notwithstanding anything contained herein to the contrary, in the event that
the Incremental Term Loans are used to finance an Acquisition that is a Limited
Condition Transaction, (i) the condition to funding such Incremental Term Loans
regarding the accuracy of representations and warranties set forth herein shall
be limited to certain customary “specified representations” and those
representations included in the related acquisition agreement that are material
to the interests of the Lenders providing such Incremental Term Loan and only to
the extent that the Borrower or its Subsidiaries has the right to terminate its
obligations under such acquisition agreement as a result of a breach of such
representations, and (ii) the condition to funding such Incremental Term Loans
requiring the absence of any Default shall be deemed satisfied so long as (x) no
Default exists on the date the definitive agreement in respect of such Permitted




48

--------------------------------------------------------------------------------





Acquisition was executed and (y) no Event of Default shall have occurred and be
continuing or shall exist under clauses (a), (b), (h), (i) or (j) of Article VII
on the date such Incremental Term Loans are to be funded.
(g) Nothing contained in this Section 2.04 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase any of its
Commitments hereunder, or provide Incremental Term Loans, at any time.



SECTION 2.05. Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrowers, from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal Dollar
Amount of outstanding Swingline Loans exceeding $40,000,000 or (ii) the sum of
the Aggregate Revolving Exposure exceeding the Aggregate Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans. To
request a Swingline Loan, the Borrower Representative or the applicable Borrower
shall notify the Administrative Agent of such request in writing by fax or
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, not later than (i) 1:00 pm New York time on the day of any
proposed Swingline Loan in the case of any Swingline Loan to the Company
denominated in Dollars, (ii) 10:00 a.m. London time on the day of any proposed
Swingline Loan in the case of any Swingline Loan denominated in Euros, or (iii)
10:00 a.m. London time on the Business Day prior to the day of any proposed
Swingline Loan in the case of any other Swingline Loan; or, in each of the
foregoing cases, such other times or methods agreed to between the applicable
Borrower and the Administrative Agent. Each such notice shall be irrevocable and
shall specify (A) the requested date (which shall be a Business Day), (B)
whether such Swingline Loan is to be denominated in Dollars or a Foreign
Currency, (C) the amount of the requested Swingline Borrowing, and (D) such
other information reasonably required by the Swingline Lender. The
Administrative Agent shall promptly advise the Swingline Lender of any such
notice received from a Borrower. Any funding of a Swingline Loan by the
Swingline Lender shall be made in accordance with this Section 2.05(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Swingline Lender. The
Administrative Agent may make such Swingline Loan available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to the
general deposit account of the applicable Borrower with the Administrative Agent
(or, in the case of a Swingline Borrowing made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank). Notwithstanding anything in this Section 2.05 or
elsewhere to the contrary, (x) the Swingline Lender and the applicable Borrower
may agree to make any other arrangements for the making of Swingline Loans,
including without limitation by way of an overdraft facility or other credit
extensions, and the obligations thereunder shall constitute Swingline Loans
hereunder if designated as such by the Administrative Agent, (y) the Swingline
Lender shall have no obligation to make any Swingline Loan, and (z) the
Swingline Loans shall bear interest at the rate or rates separately agreed to in
writing between the Swingline Lender and the Company. Unless the Swingline
Lender has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of the making of a Swingline Loan, that one or more applicable conditions
contained in Section 4.02 or in this Section 2.05 shall not then be satisfied,
the Swingline Lender shall be entitled to entitled to rely on the representation
by the applicable Borrower that all such conditions are satisfied.


(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 p.m., New York time (or 10:00 a.m. London time in the
case of any Swingline Loan




49

--------------------------------------------------------------------------------





denominated in any Foreign Currency or made to any Foreign Subsidiary Borrower),
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day (or two Business Days thereafter in the case of any Swingline
Loan denominated in any Foreign Currency or made to any Foreign Subsidiary
Borrower) in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loan or Loans. If such payment relates to a
Swingline Loan denominated in any Foreign Currency such payment shall be made in
such Foreign Currency, provided that, if requested by the Swingline Lender or if
such Foreign Currency is not an Agreed All Lender Currency, then automatically
and with no further action required, the obligation of each Revolving Lender to
make such payment shall be permanently converted into an obligation to reimburse
the Dollar Amount thereof calculated as of the date when such payment was due,
and each Revolving Lender shall make such payment in Dollars; provided further
that, if such payment shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
applicable Agreed Currency equal to such Lender's Applicable Percentage of such
Swingline Loan or Loans, each such Lender agrees, as a separate and independent
obligation, to indemnify the Swingline Lender for the loss resulting from its
inability on that date to purchase the Agreed Currency in the full amount of
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower Representative of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.



SECTION 2.06. Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, the
Borrower Representative, on behalf of a Borrower, may request the issuance of
Letters of Credit denominated in an Agreed Currency as the applicant thereof for
the support of the obligations of any Borrower or any Subsidiary thereof, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period, and the
applicable Issuing Bank shall issue such Letters of Credit subject to the terms
hereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, such Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions,
Anti-Corruption Laws or anti-money laundering laws or regulations or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any binding order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated under Section 2.15 hereof or otherwise hereunder) not in
effect on the Third Amendment Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Third Amendment Effective Date, which the Issuing Bank is not otherwise
compensated under Section 2.15 hereof or otherwise hereunder and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Third Amendment Effective Date
for purposes of clause (ii) above, regardless of the date enacted, adopted,
issued or implemented. Letters of Credit may be issued in any Agreed Currencies.
The Existing Letters of Credit shall be deemed (i) Letters of Credit issued
under this Agreement by the Issuing Bank and shall be subject to the terms of
this Agreement and (ii) issued on the Third Amendment Effective Date for
purposes of determining fees payable hereunder.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit through Electronic System, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days or such shorter time period agreed to by the
applicable Issuing Bank) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit (provided that the Dollar Amount of any Letter of Credit denominated in
any Foreign Currency or for the account of any Foreign Subsidiary Borrower shall
be in a minimum Dollar Amount of $50,000 or such other amount agreed upon
between the applicable Issuing Bank and the Borrowing Representative), the name
and address of the beneficiary thereof, the Agreed Currency applicable thereto
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (in each case, subject to Section 2.02(e) and
Section 2.11) (i) the Dollar Amount of the LC Exposure shall not exceed
$110,000,000, (ii) the Dollar Amount of such Revolving Lender’s Revolving
Exposure shall not exceed its Revolving Commitment and (iii) the Dollar Amount
of the Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitments. Unless the applicable Issuing Bank has received written notice from
any Revolving Lender, the Administrative Agent or any Loan Party, at least one
(1) Business Day prior to the requested date of issuance, amendment, renewal or
extension of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 or in this Section 2.06 shall not then be
satisfied, such Issuing Bank shall be entitled to entitled to rely on the
representation by the Borrower requesting the Letter of Credit that all such
conditions are satisfied. Notwithstanding the foregoing or anything to the
contrary contained herein, no Issuing Bank shall be obligated to issue or modify
any Letter of Credit if, immediately after giving effect thereto, the Dollar
Amount of the outstanding LC Exposure in respect of all Letters of Credit issued
by such Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Committed Sublimit, and no Issuing Bank will issue or modify any Letter of
Credit if, immediately after giving effect thereto, the Dollar Amount of the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that any Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank may, in its sole discretion, issue Letters of Credit in excess of
its individual Issuing Bank Sublimit. Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).


(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is one year after the Revolving Credit Maturity Date.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers, subject to Article XI, shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date the
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Borrower, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the date on which the Borrowers receive
notice that such LC Disbursement is to be made; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Borrowing or Swingline Loan, as applicable. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof, and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. If such payment by a Revolving Lender relates to a Letter of
Credit denominated in any Foreign Currency such payment shall be made in such
Foreign Currency, provided that, if requested by the applicable Issuing Bank or
if such Foreign Currency is not an Agreed All Lender Currency, then
automatically and with no further action required, the obligation of each
Revolving Lender to make such payment shall be permanently converted into an
obligation to reimburse the Dollar Amount thereof calculated as of the date when
such payment was due, and each Revolving Lender shall make such payment in
Dollars; provided further that, if such payment shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the applicable Agreed Currency equal to such Lender's
Applicable Percentage of the payment then due from the Borrowers, each such
Lender agrees, as a separate and independent obligation, to indemnify the
applicable Issuing Bank for the loss resulting from its inability on that date
to purchase the Agreed Currency in the full amount of such Lender's Applicable
Percentage of such payment then due from the Borrowers. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank, as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such LC Disbursement. If
any Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Banks or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
applicable Borrower shall, at its option, either (x) pay the amount of any such
tax requested by the Administrative Agent, the applicable Issuing Bank or the
applicable Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof, on the
date such LC Disbursement is made, of such LC Disbursement.


(f)    Obligations Absolute. Subject to Article XI, the Borrowers’ obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Revolving Lenders or the
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
fax or through Electronic Systems) of such demand for payment and whether the
Issuing Bank will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.


(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans and such interest
shall be due and payable on the date when such reimbursement is due; provided
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13 (c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.


(i)    Replacement and Addition of Issuing Banks. (i) Each Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
Any Revolving Lender may be added as an Issuing Bank at any time by written
agreement among the Borrower Representative, the Administrative Agent and such
new Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of
any such replacement of any Issuing Bank and any additional Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement or
addition, (i) the successor or new, as applicable, Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor, additional or
previous Issuing Banks, or to such successor, additional and previous Issuing
Bank, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower Representative and the
Lenders, in which case, such Issuing Bank shall be replaced in the Borrower
Representative’s sole discretion in accordance with Section 2.06(i) above.


(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day following the day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
or if any Letters of Credit are outstanding on the Revolving Credit Maturity
Date, the Borrowers, subject to Article XI, shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the Dollar Amount of the LC Exposure as of such date plus,
to the extent invoiced prior to such issuance, any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII or the occurrence of the Revolving Credit Maturity Date. The
Borrowers, subject to Article XI, also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the LC Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrowers
hereby grant the Administrative Agent a security interest in the LC Collateral
Account and all moneys or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Subject to Article XI, moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all such Events
of Default have been cured or waived. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of the
Revolving Credit Maturity Date, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three (3) Business Days
after each applicable Letter of Credit have expired or been terminated (and the
original thereof returned to the applicable Issuing Bank in the case of any
termination) and all Obligations (other than unasserted contingent obligations)
shall have been paid in full. If the Borrowers are required to provide an amount
of cash collateral hereunder pursuant to Section 2.20, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers as promptly
as practicable to the extent that, after giving effect to such return, the
Issuing Banks shall not have any exposure in respect of any outstanding Letter
of Credit that is not fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral.


(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.


(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


(m)     Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrowers (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of such Borrower and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit (other than
the defense of payment or performance). Each Borrower hereby acknowledges that
the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.






50

--------------------------------------------------------------------------------






SECTION 2.07. Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars, by 2:00 p.m., New York time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency, in each case an amount equal to
such Lender's Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) the Funding Account(s) in the case of Loans
denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing;
provided, that any interest received from the Borrowers by the Administrative
Agent during the period beginning when Administrative Agent funded the Borrowing
until such Lender pays such amount shall be solely for the account of the
Administrative Agent.


(c) Each Lender at its option may make any Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.


(d) Notwithstanding anything in this Agreement to the contrary, with respect to
any matter under any of the Loan Documents relating to any Loan or Letter of
Credit with respect to any Foreign Subsidiary Borrower, in any applicable
jurisdiction, the Administrative Agent, the Issuing Bank or any Lender or any
domestic or foreign branch or Affiliate of any such Lender used to make such
Loans under Section 2.07(c) (a “Designated Lender”) determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, the Issuing Bank or
any Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan or Letter of Credit, such Person shall
promptly notify the




51

--------------------------------------------------------------------------------





Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest with respect to any such Loan
or Letter of Credit shall be suspended, and to the extent required by applicable
Requirement of Law, cancelled. Upon receipt of such notice, the applicable
Borrower shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.



SECTION 2.08. Interest Elections.


(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.


(b) To make an election pursuant to this Section, a Borrower, or the Borrower
Representative on its behalf, shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice writing (delivered by hand,
facsimile or Electronic Systems) in the case of a Borrowing denominated in
Dollars or by irrevocable written notice (delivered by hand, facsimile or e-mail
transmission) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, telecopy, or Electronic Systems to the Administrative Agent of
a written Interest Election Request Form signed by the relevant Borrower, or the
Borrower Representative on its behalf. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with this Agreement or (iii) convert any Borrowing to
a Borrowing of a Type not available under such Borrowing.


(c) Each Interest Election Request (including requests submitted through
Electronic System) shall specify the following information in compliance with
Section 2.02:


(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.






52

--------------------------------------------------------------------------------





(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(e) If the relevant Borrower or the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower shall have failed
to deliver an Interest Election Request prior to the third (3rd ) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance herewith. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.



SECTION 2.09. Termination and Reduction of Commitments.


(a) Unless previously terminated, (i) the Delayed Term Commitments shall
terminate at 5:00 p.m., New York time, on the Delayed Term Draw Expiration Date
and (ii) all the Revolving Commitments shall terminate on the Revolving Credit
Maturity Date.


(b) The Borrowers may at any time terminate the Revolving Commitments upon (i)
the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or a backup standby letter of credit reasonably satisfactory to the
Administrative Agent and the Issuing Bank) in an amount equal to 103% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses to the extent
invoiced and other Obligations (other than unasserted contingent obligations).


(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $25,000,000
and (ii) the Borrowers shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Aggregate
Revolving Exposure would exceed the Aggregate Revolving Commitments.


(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transaction, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.


(e) The Borrowers may from time to time reduce the Delayed Term Commitments;
provided that each reduction of the Delayed Term Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000.





SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.


(a) The Borrowers, subject to Article XI, hereby unconditionally promise to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Credit Maturity Date and
the Business Day the Swingline Lender requests repayment of such Swingline Loan
so long as made before 11:00 a.m. New York time, or within one (1) Business Day
if not.
(b) The Company hereby unconditionally promises to pay to the Administrative
Agent for the account of each Delayed Term Lender on each date set forth below
the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(d) or 2.18(b)):


Date
Amount
December 31, 2019
$2,500,000
March 31, 2020
$2,500,000
June 30, 2020
$2,500,000
September 30, 2020
$2,500,000
December 31, 2020
$2,500,000
March 31, 2021
$2,500,000
June 30, 2021__
$2,500,000
September 30, 2021
$3,750,000
December 31, 2021
$3,750,000
March 31, 2022
$3,750,000
June 30, 2022
$3,750,000
September 30, 2022
$3,750,000
December 31, 2022
$3,750,000
March 31, 2023
$3,750,000
June 30, 2023
$3,750,000
September 30, 2023
$5,000,000
December 31, 2023
$5,000,000
March 31, 2024
$5,000,000
Delayed Term Maturity Date
The entire unpaid principal amount of all Delayed Term Loans



; provided if any date set forth above is not a Business Day, then payment shall
be due and payable on the Business Day immediately preceding such date. To the
extent not previously paid, all unpaid Delayed Term Loans shall be paid in full
in cash by the Borrowers on the Delayed Term Maturity Date.


(c)    Prior to any non-scheduled repayment of any Delayed Term Loan Borrowings
of any Class under this Section, the Borrowers shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by fax or through Electronic
System) of such selection not later than 12:00 p.m., New York time, three (3)
Business Days before the scheduled date of such repayment. Each non-scheduled
repayment of a Delayed Term Loan Borrowing shall be applied ratably to the Loans
included in the repaid Delayed Term Loan Borrowing. Non-scheduled repayments of
Delayed Term Loan Borrowings shall be accompanied by accrued interest on the
amounts repaid.


(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, if any, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(f) The entries made in the accounts maintained pursuant to paragraph (d) or (e)
of this Section (together with the Register) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.
(g) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns. Upon either (a) payment in full of the Loans evidenced by any such
promissory note and termination of the Commitments relating thereto or (b) the
assignment of such Loans and Commitments in accordance with Section 9.04 hereof,
each such promissory note shall be returned to the Borrowers by the payee named
therein at the request of the Borrowers.




53

--------------------------------------------------------------------------------






SECTION 2.11. Prepayment of Loans.


(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (except as
provided in Section 2.16), and any such prepayment shall be applied as directed
by the Company, subject to prior notice in accordance with paragraph (c) of this
Section and, if applicable, payment of any break funding expenses under Section
2.16.


(b) If at any time, (i) if the aggregate principal Dollar Amount of all of the
Revolving Exposures (calculated, with respect to those Credit Events denominated
in Foreign Currencies, as of the most recent Revaluation Date with respect to
each such Credit Event) exceeds the Aggregate Revolving Commitment on any
Revaluation Date or the date any Loan is made or Letter of Credit issued or (ii)
solely as a result of fluctuations in currency exchange rates, the aggregate
principal Dollar Amount of all of the Revolving Exposures (so calculated)
exceeds 105% of the Aggregate Revolving Commitments, the Borrowers, subject to
Article XI, shall in each case within two (2) Business Days after notice from
the Administrative Agent repay Revolving Borrowings or, if required after the
payment of all Revolving Borrowings, cash collateralize LC Exposure pursuant to
this Agreement, as applicable, in an aggregate principal amount equal to such
excess.


(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Company shall, promptly, and in any event within five (5) Business
Days, after such Net Proceeds are received by any Loan Party or Subsidiary,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of the amount of such
Net Proceeds, provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties and their Subsidiaries
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 360 days after receipt of such Net Proceeds or have
committed to apply such Net Proceeds pursuant to a binding commitment within
such 360 day period and actually applied such Net Proceeds within 540 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties and their Subsidiaries (or to fund Investments),
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate, provided that to the extent of any such
Net Proceeds that have not been so applied by the end of such 540‑day period, a
prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied.
(d) All prepayments required to be made pursuant to Section 2.11(b) shall be
applied, first to prepay the Revolving Loans (including Swingline Loans) without
a corresponding reduction in the Revolving Commitments and second to cash
collateralize outstanding LC Exposure. All prepayments required to be made
pursuant to Section 2.11(c) shall be applied, first to prepay the Delayed Term
Loans (and in the event Delayed Term Loans of more than one Class shall be
outstanding at the time, shall be allocated among the Delayed Term Loans pro
rata based on the aggregate principal amounts of outstanding Delayed Term Loans
of each such Class) as so allocated, and shall be applied to reduce the
subsequent scheduled repayments of Delayed Term Loans of each Class to be made
pursuant to Section 2.10 pro rata to the remaining installments (including the
amount due on the Maturity Date) and second to prepay the Revolving Loans
(including Swingline Loans) without a corresponding reduction in the Revolving
Commitments and third to cash collateralize outstanding LC Exposure.






54

--------------------------------------------------------------------------------





(e) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax or Electronic System, if arrangements for doing so have been
approved by the Administrative Agent and/or the Swingline Lender) of any
prepayment under this Section: (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time (or 12:00 p.m., Local Time if
such Local Time is New York time), three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York time, on the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., Local Time (or 12:00
p.m., Local Time if such Local Time is New York time), on the date of
prepayment; provided that the applicable Borrower, or the Borrower
Representative on behalf of the applicable Borrower, shall notify the
Administrative Agent by written notice of any prepayment hereunder in the case
of prepayment of a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency not later than 11:00 a.m., Local Time (or 12:00 p.m., Local Time if
such Local Time is New York time), four (4) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing or
Delayed Term Loan shall be in an amount that would be permitted in the case of
an advance of a Borrowing of the same Type as provided in Section 2.02. Subject
to Article XI, each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments to the extent required pursuant to Section 2.16.


(f) Notwithstanding the foregoing terms of Section 2.11, to the extent any or
all of the Net Proceeds giving rise to a prepayment pursuant to Section 2.11(c)
is prohibited, restricted or delayed by any applicable local requirements of Law
(including applicable local laws relating to financial assistance, corporate
benefit, restrictions on upstreaming of cash intra-group and the fiduciary and
statutory duties of the directors of the relevant Subsidiaries) or by the
organizational documents of such Subsidiary as a result of any minority or
non-controlling ownership interests from being repatriated to the Company or any
Subsidiary or if the Company reasonably determines that repatriation of any such
amount would reasonably be expected to result in material adverse tax
consequences with respect to Company or any of its Subsidiaries, the portion of
such Net Proceeds so affected will not be required to be applied to prepay Loans
unless and until such material adverse tax consequence or other reason under
this Section 2.11(g) for such prepayment not being made no longer exists.
Notwithstanding anything to the contrary contained herein or in any other
Financing Document, (i) the non-application of any prepayment amounts as a
consequence of this Section 2.11(g) (subject to the limitations therein) will
not, for the avoidance of doubt, constitute a Default or an Event of Default for
any purpose hereunder, and such amounts shall be available for working capital
purposes of the Borrower and its Restricted Subsidiaries as long as not required
to be prepaid in accordance with this Section 2.11(g), and (ii) for the
avoidance of doubt, nothing in this Section 2.11(g) shall require the Borrower
to cause any amounts to be repatriated to the United States (whether or not such
amounts are used in or excluded from the determination of the amount of any
mandatory prepayments hereunder) except as set forth herein.






55

--------------------------------------------------------------------------------






SECTION 2.12. Fees. In each case subject to Article XI:


(a) The Borrowers agree to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included and the Swingline
Exposure of a Lender shall be excluded in the drawn portion of the Revolving
Commitment of such Lender for purposes of calculating the commitment fee.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).


(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the applicable Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Accrued participation
fees and fronting fees shall be payable on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). All participation fees and fronting fees in respect of the Letters of
Credit shall be paid in Dollars based on the Dollar Amount thereof.


(c)  The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.


(d) The Borrowers agree to pay to the Administrative Agent for the account of
each Delayed Term Lender a ticking fee, which shall accrue at 0.20% on the daily
undrawn amount of the Delayed Term Lender’s Delayed Term Commitment, commencing
on the date 30 days after the Third Amendment Effective Date, and continuing
through and including the Delayed Term Draw Expiration Date. Accrued ticking
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the Delayed Term Draw Expiration Date, commencing
on the first such date to occur after the date hereof. All




56

--------------------------------------------------------------------------------





ticking fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation and ticking fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.


(f) Notwithstanding the foregoing, any fees required to be paid under this
Section 2.12 shall not be required to be paid until the second (2nd) Business
Day after the Company receives an invoice for such fee.



SECTION 2.13. Interest.


(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate; provided that each Swingline Loan shall bear
interest at either (x) the Alternate Base Rate plus the Applicable Rate or (y)
such other rate, if any, as may be separately agreed upon by the Borrower and
the Swingline Lender.


(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
    
(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.


(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in any Foreign Currency for
which it is required by applicable law or customary to compute interest on the
basis of a year of 365 days or, if required by applicable law or customary, 366
days in a leap year, shall be computed on such basis, and (ii) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


(f) Notwithstanding the above, the Swingline Lender and the applicable Borrower
may separately agree that any Swingline Loan may bear interest at any other rate
as agreed to in writing between the Swingline Lender and the applicable
Borrower.



SECTION 2.14. Alternate Rate of Interest; Illegality.


(a)
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:



(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or


(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and any such
Eurocurrency Borrowing shall be repaid or, if such Eurocurrency Borrowing is
denominated in Dollars, converted into an ABR Borrowing on the last day of the
then current Interest Period applicable thereto, and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, if such Borrowing is denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and if such Borrowing
is not denominated in Dollars, such Borrowing shall not be made.


(b)    If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurocurrency Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurocurrency
Loans or to convert ABR Borrowings to Eurocurrency Borrowings will be suspended
until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the applicable Borrowers will upon
demand from such Lender (with a copy to the Administrative Agent), either prepay
all Eurocurrency Borrowings of such Lender or, with respect to Eurocurrency
Borrowings denominated in Dollars, convert such Eurocurrency Borrowings to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such conversion or prepayment, the applicable Borrowers will
also pay accrued interest on the amount so converted or prepaid.


(c)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but, for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(c), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, (y) any outstanding Eurocurrency
Borrowing that is not denominated in Dollars may, at the sole discretion of the
Company, be reclassified as an ABR Borrowing denominated in Dollars without
regard to the satisfaction of the conditions in Section 4.02, and (z) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing if such Eurocurrency Borrowing is denominated in
Dollars and such Borrowing shall not be made if such requested Eurocurrency
Borrowing is not denominated in Dollars; provided that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.






57

--------------------------------------------------------------------------------






SECTION 2.15. Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, subject to Article XI, the Borrowers will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender, such Issuing Bank or such
other Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and generally consistent with similarly situation
customers of such Lender, such Issuing Bank or such other Recipient, as
applicable and in each case as determined by such Lender, such Issuing Bank or
such other Recipient), under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender, such Issuing
Bank or such other Recipient, as applicable, then reasonably determines to be
relevant.
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, subject to Article XI, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
or such Issuing Bank, as applicable and in each case as determined by such
Lender or such Issuing Bank, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such Issuing
Bank, as applicable, then reasonably determines to be relevant).




58

--------------------------------------------------------------------------------





(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.


(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.






59

--------------------------------------------------------------------------------






SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers, subject to Article XI, shall compensate
each Lender for the loss, cost and expense attributable to such event; provided
that each such Lender shall use reasonable efforts to mitigate any such loss,
cost and expense in accordance with Section 2.19. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, including, if requested by the Borrower, a description
in reasonable detail of the basis for such compensation and a calculation of
such amount or amounts (but excluding any confidential or proprietary
information of such Lender), shall be delivered to the Borrower Representative
and shall be conclusive absent manifest error. The Borrowers, subject to Article
XI, shall pay such Lender the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.



SECTION 2.17. Taxes.
(a) Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b) Payment of Other Taxes by the Loan Parties. The applicable Loan Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority




60

--------------------------------------------------------------------------------





evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. The applicable Loan Party shall
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent
and at the time or times prescribed by applicable law, such properly completed
and executed documentation reasonably requested by the Borrower Representative
or the Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower Representative or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,






61

--------------------------------------------------------------------------------





(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or any successor form), establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form), establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or


(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each Beneficial Owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming




62

--------------------------------------------------------------------------------





exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower Representative or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Third
Amendment Effective Date.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.



SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.




63

--------------------------------------------------------------------------------







(a)    Each Borrower shall make each payment or prepayment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 3:00
p.m., New York time and (ii) in the case of payments denominated in a Foreign
Currency, 2:00 p.m., Local Time (or 3:00 p.m., Local Time if such Local Time is
New York time), in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim (but without prejudice to the
Borrowers’ rights with respect to any Defaulting Lender under Section 2.20
hereof). Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made (i) in the same currency in which the applicable Credit
Event was made (or where such currency has been converted to Euro, in Euro) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the applicable Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made in Dollars no later than the
first Business Day following the date that such payment would otherwise be due
hereunder in an amount equal to the Dollar Amount (as of the date of repayment)
of such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.


(b)Subject to Article XI, all payments and any proceeds of Collateral received
by the Administrative Agent (i) not constituting either (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents
(which shall be applied as specified by the Borrowers), or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent, the Swingline Lender and the Issuing Banks
from the Borrowers (other than in connection with Banking Services Obligations
or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations), and
third, to the payment of any other Secured Obligations due from the Borrowers or
any other Loan Party, ratably (with amounts allocated to the Delayed Term Loans
of any Class applied to reduce the subsequent scheduled repayments of the
Delayed Term Loans of such Class to be made pursuant to Section 2.10 pro rata to
the remaining installments (including the amount due on the Maturity Date)).
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurocurrency Loan of a Class, except (i) on the expiration date
of the Interest Period applicable thereto, or (ii) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in




64

--------------------------------------------------------------------------------





any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.


Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid after other Secured Obligations in clause
third if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may have
reasonably requested from the applicable provider of such Banking Services or
Swap Agreements.


(c)Subject to Article XI, at the election of the Administrative Agent, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees, costs and
expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder, whether
made following a request by the Borrower Representative pursuant to Section 2.03
or 2.05 or a deemed request as provided in this Section or may be deducted from
any deposit account of the Borrowers maintained with the Administrative Agent.
Subject to Article XI, the Borrowers hereby irrevocably authorize (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agree that all such amounts charged shall
constitute Loans (including Swingline Loans), and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable, and (ii) if an Event of Default exists or the Borrower
Representative agrees in writing, the Administrative Agent to charge any deposit
account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.


(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(e)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account




65

--------------------------------------------------------------------------------





of the Lenders or the Issuing Bank hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder. Application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.


(g)    The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.



(a)    If any Lender (or its Affiliate) requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, then such Lender (or its Affiliate) shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender (or its
Affiliate), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender (or its Affiliate) to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender (or its
Affiliate). Subject to Article XI, the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender (or its Affiliate) in
connection with any such designation or assignment.


(b) If (i) any Lender (or its Affiliate) requests compensation under Section
2.15, or (ii) if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to Section
2.17, or (iii) if any Lender becomes a Defaulting Lender, or (iv) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any Loan Document
that, pursuant to Section 9.02, requires the consent of all Lenders or each
Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement and other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
in circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) subject to the Borrowers’ rights with respect to Defending
Lenders under Section 2.20 hereof, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any such assignment
resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrowers to require such assignment and delegation cease to apply. Each
party hereto agrees that (i) an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Company, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.






66

--------------------------------------------------------------------------------






SECTION 2.20. Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)    \any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Borrower Representative may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower
Representative, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) cash collateralize the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender’s
potential future funding obligations with respect to Letters of Credit issued
under this Agreement, in accordance with this Section; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s Fronting Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;
(c)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitments and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder or under any other Loan Document; provided that,
except as otherwise provided in Section 9.02, this clause (c) shall not apply to
the vote of a Defaulting Lender in the




67

--------------------------------------------------------------------------------





case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;  
(d)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless any Borrower
shall have otherwise notified the Administrative Agent at such time, such
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Exposure to exceed its Revolving Commitment;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;


(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


(e)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).






68

--------------------------------------------------------------------------------





If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.


In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.



SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.



SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party, including any existing on
the Third Amendment Effective Date, shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements (or on or
promptly after the Third Amendment Effective Date with respect to any existing
on the Third Amendment Effective Date), written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party or Subsidiary or Affiliate thereof to such Lender
or Affiliate (whether matured or unmatured, absolute or contingent). The
existing Banking Services Obligations and the existing Swap Agreement
Obligations of JPMCB, Bank of America, PNC Bank and their respective Affiliates
referenced in the payoff letter of Bank of America delivered pursuant to Section
4.01(g) hereof shall be deemed to automatically satisfy the written notice
required hereunder for Banking Services Obligations and the Swap Agreement
Obligations existing on the Third Amendment Effective Date. In furtherance of
that requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent shall be used in
determining which tier of the waterfall, contained in Section 2.18(b), such
Banking Services Obligations and/or Swap Agreement Obligations will be placed.



SECTION 2.23. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.19, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.






69

--------------------------------------------------------------------------------






SECTION 2.24. Designation and Termination of Foreign Subsidiary Borrowers.


(a) Designation. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
reasonably acceptable to the Administrative Agent), request that a Wholly-Owned
Eligible Subsidiary of the Company specified in such notice become a party to
this Agreement as a Borrower. The Administrative Agent shall upon receipt of
such notice from the Company promptly notify each Lender of such designation.
Upon the satisfaction (or waiver) of the conditions specified in paragraph (b)
of this Section, such Subsidiary shall become a party to this Agreement as a
Borrower hereunder and shall be entitled to borrow Revolving Credit Loans and
request Letters of Credit on and subject to the terms and conditions of this
Agreement, and the Administrative Agent shall promptly notify the Lenders of
such designation.


(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any Wholly-Owned Eligible Subsidiary of the Company as a Borrower
hereunder shall not become effective until the date on which the Administrative
Agent and the Lenders shall have received each of the following documents (each
of which shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Lenders): (i) a Joinder Agreement, duly completed
and executed by the relevant Subsidiary delivered to the Administrative Agent at
least five Business Days before the date on which such Subsidiary is proposed to
become a Borrower (or such shorter period which is reasonably acceptable to the
Administrative Agent); (ii) a favorable written opinion of counsel to such
Subsidiary (or such other counsel reasonably satisfactory to the Administrative
Agent and the Lenders) reasonably satisfactory to the Administrative Agent and
the Lenders and as to such matters as the Administrative Agent or any Lender may
reasonably request, (iii) a Guaranty and any additional Collateral Documents
with respect to the Secured Obligations of such Subsidiary, duly executed by
each applicable Loan Party, (iv) such organizational documents and certificates
as the Administrative Agent may reasonably request (including certified copies
of the organizational documents of such Subsidiary and of each Guarantor and
other Loan Party required to execute any Guaranty or Collateral Document in
connection with such Subsidiary becoming a Borrower, and of resolutions of their
respective boards of directors (or similar body) authorizing such Subsidiary
becoming a Borrower hereunder and each such Guarantor and other Loan Party
executing and delivering any Guaranty or Collateral Document, and of all
documents evidencing all other necessary organizational or other action required
with respect to such Subsidiary becoming party to this Agreement and each such
Guarantor and other Loan Party executing and delivering any Guaranty or
Collateral Document); (v) all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including USA PATRIOT Act, and a properly
completed and signed applicable IRS Form W-8 for such Subsidiary becoming a
Borrower hereunder, and (vi) such other documents relating thereto as the
Administrative Agent or its counsel or any Lender may reasonably request.


(c) Termination of Foreign Subsidiary Borrower. So long as no Loans, Letters of
Credit or any other amounts hereunder or under any other Loan Documents shall be
outstanding to a Foreign Subsidiary Borrower, the Company may, at any time
terminate such Foreign Subsidiary Borrower as a Borrower hereunder by delivering
to the Administrative Agent a written notice thereof (each a “Foreign Subsidiary
Borrower Termination Notice”), substantially in the form attached hereto as
Exhibit G. Any Foreign Subsidiary Borrower Termination Notice furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Lenders), whereupon all commitments of the
Lenders to make Loans to, and all obligations of the Lenders to acquire
participations in Swingline Loans and Letter of Credit to, such Foreign
Subsidiary Borrower and all of the rights of such Foreign Subsidiary




70

--------------------------------------------------------------------------------





Borrower hereunder shall terminate and such Foreign Subsidiary Borrower shall
cease to be a Borrower hereunder.






71

--------------------------------------------------------------------------------






SECTION 2.25. Extension of Revolving Credit Maturity Date.
 
(a) Requests for Extension.  The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) at any time (each such date, an
“Extension Date”), request that each Lender extend such Lender’s Revolving
Credit Maturity Date to a date after the Revolving Credit Maturity Date then in
effect for such Lender (the “Existing Maturity Date”); provided that any such
request shall be made no later than 30 days prior to the applicable Existing
Maturity Date.
 
(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Company’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Revolving Credit Maturity Date, an
“Extending Lender”).  Each Lender that determines not to so extend its Revolving
Credit Maturity Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Lender Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Revolving Credit Maturity Date.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date that is 15 days prior to the applicable Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders.  The Company shall have the right, but shall
not be obligated, on or before the applicable Revolving Credit Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Revolving Credit
Maturity Date for such Non-Extending Lender, assume a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).  Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Company
(which notice shall set forth such Lender’s new Revolving Credit Maturity Date),
to become an Extending Lender.  The Administrative Agent may effect such
amendments to this Agreement as are reasonably necessary to provide for any such
extensions with the consent of the Company but without the consent of any other
Lenders.
 
(e) Effective Date of Extension.  Effective as of the applicable Extension Date,
the Revolving Credit Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Revolving Credit Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement and




72

--------------------------------------------------------------------------------





shall be bound by the provisions of this Agreement as a Lender hereunder and
shall have the obligations of a Lender hereunder.
 
(f)   Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, any extension of any Revolving Credit Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:
 
(i) no Default shall have occurred and be continuing on the applicable Extension
Date and immediately after giving effect thereto;
 
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the applicable Extension Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects); and
 
(iii)  the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company, delivered on behalf of the
Company, (A) certifying the accuracy of the foregoing clause (i) and
(B) certifying and attaching the resolutions adopted by each Borrower approving
or consenting to such extension (or to the extent the resolutions delivered on
the Third Amendment Effective Date approve such matters, a certification from
the Borrowers (or the Company on behalf of the Borrowers) that the resolutions
delivered on the Third Amendment Effective Date remain in full force and effect
and have not been amended or otherwise modified since the adoption thereof).
 
(g)  Maturity Date for Non-Extending Lenders.  On the Revolving Credit Maturity
Date of each Non-Extending Lender, (i) the Commitment of each Non-Extending
Lender shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Exposures (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).
 
(h)   Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.



ARTICLE III


Representations and Warranties


Each Borrower represents and warrants to the Lenders that (and where applicable,
agrees):



SECTION 3.01. Organization; Powers. The Company, each other Loan Party and each
Material Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except




73

--------------------------------------------------------------------------------





where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.



SECTION 3.02. Authorization; Enforceability; No Conflicts. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Loan Party is a party are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (except for any Liens that may
arise under the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or
(ii) except as would not be reasonably likely to have a Material Adverse Effect,
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) except as
would not be reasonably likely to have a Material Adverse Effect, violate any
Requirement of Law. No Loan Party or any of its Subsidiaries is in violation of
any Law, the violation of which could be reasonably likely to have a Material
Adverse Effect. Each Loan Document to which each Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



SECTION 3.03. Governmental Approvals. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) except as would not be reasonably likely to
have a Material Adverse Effect, will not violate any Requirement of Law
applicable to any Loan Party or any Subsidiary, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or any Subsidiary or the assets of any Loan Party or any Subsidiary,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any Subsidiary, and (d) will not result in the creation or imposition
of, or other requirement to create, any Lien on any asset of any Loan Party or
any Subsidiary, except Liens created pursuant to the Loan Documents.



SECTION 3.04. Financial Condition; No Material Adverse Change.


(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2018, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of footnotes.


(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2018.






74

--------------------------------------------------------------------------------






SECTION 3.05. Properties, etc.


(a) Each of the Loan Parties and each Subsidiary has good and indefeasible title
to, or valid leasehold interests in, all of its real and personal property, free
of all Liens other than those permitted by Section 6.02.


(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted. A correct and complete list of
all trademarks, copyrights and patents owned by a Loan Party that are registered
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable, as of the date of this Agreement, are set forth on
Schedule 3.05. To the knowledge of the Loan Parties, the use of the intellectual
property that is necessary to their business does not infringe upon the rights
of any other Person, except as would not reasonably be expected to result in a
Material Adverse Effect.



SECTION 3.06. Litigation and Environmental Matters.


(a)  There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.


(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (B) has become subject
to any Environmental Liability.


(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.



SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.



SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.



SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.






75

--------------------------------------------------------------------------------






SECTION 3.10. ERISA. No ERISA Event has occurred that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) each Foreign Pension Plan has been maintained in
compliance with its terms and in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations and orders (including all funding
requirements and the respective requirements of the governing documents for each
such Foreign Pension Plan) and has been maintained, where required, in good
standing with applicable regulatory authorities and (b) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither the Company nor any Subsidiary has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Pension Plan
that could reasonably be expected to have a Material Adverse Effect. No actions
or proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan that could reasonably be expected to have a Material Adverse
Effect.



SECTION 3.11. Disclosure. (a) None of the reports, financial statements,
certificates or other written factual information (other than projections,
forward-looking statements and information of a general economic nature)
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.


(b) As of the Effective Date, to the best knowledge of each Borrower, the
information included in the Beneficial Ownership Certification, if any, provided
on or prior to the Third Amendment Effective Date to any Lender in connection
with this Agreement is true and correct in all respects.



SECTION 3.12. Solvency. (a) Immediately after the consummation of the
transactions to occur on the Third Amendment Effective Date, (i) the fair value
of the assets of the Loan Parties, when taken as a whole, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties, when
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Loan Parties, when taken as a whole, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Loan Parties,
when taken as a whole, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted after the Third Amendment Effective Date.


(b)    No Loan Party intends to, nor will permit any Material Subsidiary to, and
no Loan Party believes that it or any Material Subsidiary will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Material
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Material Subsidiary.






76

--------------------------------------------------------------------------------






    SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries as of the Second Amendment Effective Date. As of the Second
Amendment Effective Date, all premiums in respect of such insurance that are due
and owing have been paid. The Loan Parties believe in their reasonable business
judgment that the insurance maintained by or on behalf of the Loan Parties and
their Subsidiaries is adequate and is customary for companies engaged in the
same or similar businesses operating in the same or similar locations.



SECTION 3.14. Capitalization and Subsidiaries. Schedule 3.14 sets forth, as of
the Third Amendment Effective Date, (a) a correct and complete list of the name
and relationship to the Company of each Subsidiary, (b) a listing of the owner
of each Subsidiary and the percentage of the Equity Interests of such Subsidiary
owned, and (c) the type of entity of the Company and each Subsidiary. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non‑assessable.



SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents, together with all filings and other actions
necessary to perfect, protect or create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral to the extent set forth in the Collateral Documents, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except (a)
Liens permitted under Section 6.02, to the extent such Liens have priority over
the Liens in favor of the Administrative Agent pursuant to applicable law or
agreement, and (b) in the case of Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.



SECTION 3.16. Employment Matters. As of the Third Amendment Effective Date,
there are no strikes, lockouts or slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened. Except
where the failure would not reasonably be expected to result in a Material
Adverse Effect, (i) the hours worked by and payments made to employees of the
Loan Parties and their Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters, and (ii) all payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.



SECTION 3.17. Federal Reserve Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of any Loan Party only or of the Loan Parties and
their Subsidiaries on a consolidated basis) will be Margin Stock.



SECTION 3.18. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.






77

--------------------------------------------------------------------------------






SECTION 3.19. Anti-Corruption Laws and Sanctions. Each Loan Party has, in its
reasonable business judgment, implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws applicable to the Loan Parties and their
Subsidiaries and applicable Sanctions, and such Loan Party, its Subsidiaries and
their respective officers and employees and, to the knowledge of such Loan
Party, its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in each case, in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
any Loan Party being designated as a Sanctioned Person. None of (a) any Loan
Party, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions or
anti-money laundering laws or regulations.



SECTION 3.20 Representations as to Foreign Subsidiary Borrowers. Each of the
Company and each Foreign Subsidiary Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a) Such Foreign Subsidiary Borrower is subject to civil, commercial and common
laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Subsidiary
Borrower, the “Applicable Foreign Subsidiary Borrower Documents”), and the
execution, delivery and performance by such Foreign Subsidiary Borrower of the
Applicable Foreign Subsidiary Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Subsidiary Borrower nor any of its material property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Borrower Documents.
 
(b) The Applicable Foreign Subsidiary Borrower Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing for the enforcement thereof against such
Foreign Subsidiary Borrower under the Laws of such jurisdiction (or such other
law as shall be specified in such documents), and to ensure the legality,
validity, enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally), priority and admissibility in evidence of the Applicable Foreign
Subsidiary Borrower Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Subsidiary Borrower Documents that the Applicable Foreign
Subsidiary Borrower Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Subsidiary Borrower Documents or any other document, except
for (i) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Foreign
Subsidiary Borrower Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
 
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing either (i) on or by virtue of the execution or




78

--------------------------------------------------------------------------------





delivery of the Applicable Foreign Subsidiary Borrower Documents or (ii) on any
payment to be made by such Foreign Subsidiary Borrower pursuant to the
Applicable Foreign Subsidiary Borrower Documents, except for those that have
been paid by a Loan Party or any of their respective Subsidiaries.
 
(d) The execution, delivery and performance of the Applicable Foreign Subsidiary
Borrower Documents executed by such Foreign Subsidiary Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date ( provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).



SECTION 3.21. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.



SECTION 3.22 Plan Assets; Prohibited Transactions. None of the Loan Parties or
any of their Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.



ARTICLE IV


Conditions



SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents, including any promissory notes requested by a Lender
pursuant to Section 2.10 payable to each such requesting Lender and its
registered assigns and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in form reasonably
acceptable to the Administrative Agent.


(b) Projections. The Lenders shall have received (i) audited consolidated
financial statements of the Company and its Subsidiaries for the fiscal years
ending December 31, 2013 and December 31, 2014, and (ii) satisfactory
Projections for five years.
(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of a
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by




79

--------------------------------------------------------------------------------





the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and (ii)
a long form good standing certificate for each Loan Party from its jurisdiction
of organization.
(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, and
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct in all material respects as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).


(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.
(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party and
each jurisdiction where material assets of the Loan Parties are located, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a payoff letter or other documentation reasonably
satisfactory to the Administrative Agent.


(g) Payoff Letter. The Administrative Agent shall have received reasonably
satisfactory payoff letters for all existing Indebtedness required to be repaid
and which confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
either (i) constitute Existing Letters of Credit or (ii) have been cash
collateralized or supported by a Letter of Credit.
(h) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.


(i) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Company dated the Effective
Date in form and substance reasonably satisfactory to the Administrative Agent.


(j)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.






80

--------------------------------------------------------------------------------





(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.
(l) Insurance. The Administrative Agent shall have received evidence of the
insurance required to be in compliance with the terms of the Loan Documents.


(m) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.
(n) USA PATRIOT Act, Etc. The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.


(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.


The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York time, on May 29,
2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).



SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (excluding, for the avoidance of doubt, any
conversion or continuation of a Loan), and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:


(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).


(b)  At the time of and immediately after giving effect to such Borrowing (other
than a conversion or continuation of a Loan) or the issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.
    




81

--------------------------------------------------------------------------------





Each Borrowing (excluding any conversion or continuation of an existing Loan)
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrowers on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.



ARTICLE V


Affirmative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized in accordance with Section 2.06), in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that:



SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent for delivery to each Lender, including their
Public-Siders:


(a) within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception, and
without any qualification or exception as to the scope of such audit in any
material respect) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;


(c) The Company represents and warrants that it files its financial statements
with the SEC and, accordingly, the Company hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above (collectively or individually, as the context
requires, the “Financial Statements”), along with the Loan Documents, available
to Public-Siders and (ii) agree that at the time such Financial Statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Company will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Company has no outstanding publicly




82

--------------------------------------------------------------------------------





traded securities, including 144A securities, and in no event shall the
Administrative Agent post compliance certificates or budgets to Public-Siders;


(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower Representative
in substantially the form of Exhibit H (a “Compliance Certificate”)
(i) certifying, in the case of the Financial Statements delivered under clause
(b) above, as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, and (iv)
setting forth reasonably detailed calculations with respect to the determination
of Immaterial Subsidiaries, and designating each Immaterial Subsidiary;


(e) concurrently with any delivery of Financial Statements under clause (a)
above, a certificate stating whether any material changes in GAAP or in the
application thereof has occurred since the date of the most recently delivered
audited financial statements and, if any such material change has occurred,
specifying the effect of such change on the Financial Statements delivered in
connection with such certificate;


(f) no later than sixty (60) days after the end of, and no earlier than sixty
(60) days prior to the end of, each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated and consolidating balance
sheet, income statement and cash flow statement) of the Company for each quarter
of the upcoming fiscal year (the “Projections”) in reasonable detail;


(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;


(h) promptly after any reasonable request therefor by the Administrative Agent
or any Lender, copies of (i) any documents described in Section 101(k)(1) of
ERISA that the Company or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Company or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and


(i) promptly following any request therefor, (x) such other information
regarding the operations, material changes in ownership of Equity Interests
(other than Equity Interests of the Company), business affairs and financial
condition of any Loan Party or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender (through
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable




83

--------------------------------------------------------------------------------





“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation.


The Borrower Representative shall be deemed to have furnished to the Lenders the
financial statements and certificates required to be delivered pursuant to
Sections 5.01(a) and (b) and the reports and other material required by Section
5.01(e) or Section 5.01(g) upon (i) the filing of such financial statements or
material by the Company through the SEC’s EDGAR system (or any successor
electronic gathering system) or the publication by the Company of such financial
statements on its website, so long as such system or website is publicly
available; provided that, at the request of any Lender, the Borrower
Representative shall promptly deliver electronic or paper copies of such filings
together all accompanying exhibits, attachments, calculations, or other
supporting documentation included with such filing. Information required to be
delivered pursuant to this Section 5.01 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.



SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt (but in any event within any time period that may be
specified below) written notice following an Authorized Officer becoming aware
of the following:


(a) the occurrence of any Default;


(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) results in, or could reasonably be expected to result
in, a liability to the Company and its Subsidiaries in excess of $25,000,000,
(ii) seeks injunctive relief that results in, or could reasonably be expected to
result in, a Material Adverse Effect, or (iii) alleges criminal misconduct by
any Loan Party or any Subsidiary that results in, or could reasonably be
expected to result in, a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000;


(d) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification; and


(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Borrower Representative setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.



SECTION 5.03. Existence; Conduct of Business. Except where the failure would not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided




84

--------------------------------------------------------------------------------





that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.



SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Taxes, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceeding and (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP to the extent required or (b) the failure to make payment would not
reasonably be expected to result in a Material Adverse Effect.



SECTION 5.05. Maintenance of Properties. Each Borrower will, and will cause each
Subsidiary to, keep and maintain all property material and necessary to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent any failure to do so would not reasonably be
expected to have a Material Adverse Effect.



SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each Subsidiary to, within five (5) Business Days of delivery of the
notice referred to below, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and, to the extent the Borrowers are
provided prior written notice and the opportunity to participate in such
discussion, independent public accountants, all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that unless an Event of
Default has occurred and is continuing at the time such inspection commences,
(a) the Borrower shall not be required to pay expenses relating to more than one
inspection by the Administrative Agent in any twelve consecutive calendar months
and (b) the Borrower shall not be required to pay the expenses of any Lender for
any inspection; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours, without
advance notice and without limitation as to frequency. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.



SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower
will, in its reasonable business judgment, maintain in effect and enforce
policies and procedures designed to ensure compliance, in all material respects,
by such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws applicable to the Loan Parties
and their Subsidiaries and applicable Sanctions or anti-money laundering laws or
regulations.






85

--------------------------------------------------------------------------------






SECTION 5.08. Use of Proceeds.
 
(a)The proceeds of the Loans and the Letters of Credit will be used only for
working capital needs and for general corporate purposes of the Company and its
Subsidiaries (including, without limitation, Investments, Acquisitions,
Restricted Payments and other transactions not prohibited by the terms of the
Loan Documents) and to refinance certain Indebtedness; provided that the Delayed
Term Loans shall be used first, to pay off the Existing Senior Unsecured Notes –
2019 until paid in full, including fees and expense in connection therewith, and
thereafter, for general corporate purposes of the Company and its Subsidiaries.
No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, (i) for any purpose that entails a violation of
any of the Regulations of the Board, including Regulations T, U and X or (ii) to
make any Acquisition other than a Permitted Acquisition and Acquisitions solely
among the Company and its Subsidiaries that are not prohibited under this
Agreement.


(b)The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or applicable anti-money laundering laws or regulations,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.



SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
written factual information (other than projections, forward-looking statements
and information of a general economic nature), including financial statements or
other documents, furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
no material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole, in the light of the
circumstances under which they were made, not materially misleading and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to the Projections, the Loan
Parties will cause the Projections to be prepared in good faith based upon
assumptions believed to be reasonable at the time prepared.



SECTION 5.10. Insurance. Each Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) and against such risks as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents. The Borrowers will
furnish to the Administrative Agent, upon the written request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.



SECTION 5.11. Guarantors; Collateral; Further Assurances.


(a) Subject to applicable Requirements of Law, the Company shall cause each of
its Subsidiaries formed or acquired after the date of this Agreement that is a
Guarantor to become a Loan Party by executing a Joinder Agreement to the
applicable Collateral Document and Guaranty or otherwise executing appropriate
Collateral Documents and a Guaranty within 30 days (or such later date as agreed
to by the




86

--------------------------------------------------------------------------------





Administrative Agent) following the formation or acquisition thereof. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Guarantor and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, in any property of such Loan Party which constitutes
Collateral pursuant to the applicable Collateral Documents.


(b) Each Loan Party will execute and deliver Collateral Documents granting a
valid and enforceable Lien and security interest, subject only to Liens
permitted by Section 6.02, on all present and future accounts, chattel paper,
commercial tort claims, deposit accounts, documents, farm products, fixtures,
chattel paper, equipment, general intangibles, goods, instruments, inventory,
investment property, letter-of-credit rights (as terms are defined in the UCC)
and all other personal property of each Loan Party, but not any Excluded
Collateral; provided that, with respect to the Secured Obligations of the
Company and any other Domestic Loan Party, the lien with respect to Equity
Interests of Foreign Subsidiaries and Foreign Subsidiary Holdcos shall be
limited to 65% (or, if due to a change in applicable law after the date hereof
and requested by the Administrative Agent, such materially greater percentage
that (1) could not reasonably be expected to cause the undistributed earnings of
such Foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary's U.S. parent and (2)
could not reasonably be expected to cause any material adverse tax
consequences)of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)); provided further that, the Liens on personal
property of a Foreign Loan Party shall not secure the obligations of the
Company, including without limitation the Delayed Term Loans.


(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary (to the extent required to make the security interest enforceable or
perfect the security interest) to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by any Requirement of Law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents in all Collateral, all at the expense of the Loan
Parties. Notwithstanding the foregoing, the parties hereto acknowledge and agree
that, so long as no Event of Default shall have occurred and be continuing, the
Administrative Agent will not (i) require the delivery of original stock
certificates for the Equity Interests of any Immaterial Subsidiary or (ii) make
any security interest filings with respect to the intellectual property of the
Company or any Domestic Subsidiary in any jurisdictions outside the U.S.
        
(d) If any material assets that constitute Collateral are acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower Representative will promptly
(i) notify the Administrative Agent, and, if reasonably requested by the
Administrative Agent or the Required Lenders, subject to Article XI, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.


(e) The Company represents that, as of the Third Amendment Effective Date, no
Domestic Subsidiary owns any “Principal Property” (as defined in the Existing
Indenture), and the Company will not,




87

--------------------------------------------------------------------------------





nor will it permit any Subsidiary to, transfer any such “Principal Property” to
a Domestic Subsidiary. If any Domestic Subsidiary that is acquired in an
Acquisition after the Third Amendment Effective Date owns any such “Principal
Property”, the Company shall use commercially reasonable efforts to transfer
such “Principal Property” to the Company.



ARTICLE VI


Negative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated (or have been cash collateralized in accordance with
Section 2.06), in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:



SECTION 6.01. Indebtedness. No Borrower will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:


(a) the Secured Obligations;


(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;


(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent (it being agreed that the
terms of the Intercompany Subordination Agreement are satisfactory);
(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Borrower or other Loan Party of Indebtedness of any Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (iii) Guarantees
of any Loan Party permitted under this clause (d) shall be subordinated to the
Secured Obligations to the extent that, and on substantially the same terms as,
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;


(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Non-Owned IRB
Obligations, Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) below, shall not exceed $50,000,000 at any time outstanding;




88

--------------------------------------------------------------------------------







(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (i), (j), (k) and (t) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount of
the Original Indebtedness (other than attributable to the accretion of original
issue discount, interest, capitalization of interest or payment premiums in
respect of the Indebtedness being refinanced and costs and expenses related
thereto), (ii) any Liens securing such Refinance Indebtedness are not extended
to any additional property of any Loan Party or any Subsidiary, (iii) no Loan
Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness and (v) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that,
when taken as a whole, are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to such Original Indebtedness;


(g) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(h) Indebtedness of any Loan Party or any Subsidiary in respect of performance
bonds, performance and completion guarantees, bid bonds, customs and appeal
bonds, surety bonds and similar obligations or obligations in respect of letters
of credit related thereto, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
(i) Subordinated Indebtedness if immediately prior to, and after, the incurrence
of such Subordinated Indebtedness (i) no Default exists or would be caused
thereby, (ii) such Subordinated Indebtedness shall not have a final maturity
earlier than the date that is 181 days after the then current Revolving Credit
Maturity Date, and (iii) the weighted average life to maturity, covenants,
events of default and other terms are reasonably customary for similar issuances
of Subordinated Indebtedness by comparable companies or otherwise reasonably
satisfactory to the Administrative Agent;


(j) Indebtedness of any Person that becomes a Subsidiary or is merged into or
consolidated with any Borrower or Subsidiary and Indebtedness assumed in
connection with the acquisition of assets, in each case, pursuant to a
transaction not otherwise prohibited by this Agreement after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary or at the time of such merger, consolidation or acquisition, as
applicable, and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or such merger, consolidation or acquisition, as
applicable;


(k) Indebtedness under the Receivables Securitization Facility in an aggregate
outstanding principal amount not to exceed the greater of (i) $200,000,000 and
(ii) 7.5% of Total Assets;






89

--------------------------------------------------------------------------------





(l) Cash Pooling Obligations, provided that Cash Pooling Availability under each
Cash Pooling Arrangement shall at all times be in excess of the Cash Pooling
Obligations outstanding thereunder;


(m) Indebtedness representing deferred compensation to employees of any Loan
Party or any other Subsidiary;


(n) Indebtedness incurred in a Permitted Acquisition or disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;


(o) Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management agreements and deposit accounts in the ordinary course of business;


(p) Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(q) Indebtedness in respect of any trade letters of credit, warehouse receipts
or similar facilities entered into in the ordinary course of business;


(r) [reserved]


(s) Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount not to exceed $450,000,000, provided that such Indebtedness is without
any direct or indirect recourse to the Company or any Domestic Subsidiary;


(t) Indebtedness in respect of Permitted Customer Factoring in an amount not to
exceed such Permitted Customer Factoring;


(u) other Indebtedness in an amount not to exceed $50,000,000; and


(v) other unsecured Indebtedness if after immediately prior to, and after, the
incurrence of such unsecured Indebtedness (i) the Net Leverage Ratio (on a pro
forma basis reasonably acceptable to the Administrative Agent) is at least 0.25
less than the level then required under Section 6.12(a) and (ii) no Default
exists or would be caused thereby; provided, however, solely in respect of
Indebtedness incurred by the Company or any of its Domestic Subsidiaries in an
initial principal amount in excess of $50,000,000, (x) the final maturity of
such Indebtedness shall not be earlier than the date that is six (6) months
after the then current Revolving Credit Maturity Date and the Weighted Average
Life to Maturity of such Indebtedness shall be reasonably satisfactory to the
Administrative Agent (it being agreed a Weighted Average Life to Maturity equal
to or longer than six (6) months after the Delayed Draw Term Loans is
acceptable), and (y) the financial covenants and events of default to which such
Indebtedness is subject shall not be more restrictive in any material respect
than the covenants in Section 6.12 and Events of Default hereunder, as
determined in the good faith judgment of the Company, unless the Company agrees
to amend this Agreement such that the condition described in this proviso would
be satisfied; provided further that the aggregate amount of all Indebtedness
under this clause (v) incurred by Subsidiaries that are not Domestic Loan
Parties shall not exceed $200,000,000 at any time.






90

--------------------------------------------------------------------------------






SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:


(a) Liens securing the Secured Obligations created pursuant to any Loan
Document;


(b) Permitted Encumbrances;


(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary or
any other Borrower or Subsidiary (other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien and (B) and
proceeds or products thereof) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and Refinance Indebtedness
thereof permitted pursuant to Section 6.01(f);


(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, or the incurrence of the
Non-Owned IRB Obligations, (iii) other than with respect to Non-Owned IRBs, the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any property or assets of any Borrower or any Subsidiary other than the property
financed by such Indebtedness and any accessions thereto and the proceeds and
products thereof and related property; provided that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
provided by such lender and incurred under clause (e) of Section 6.01;


(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party (other than the proceeds or products
thereof and after-acquired property subject to a Lien pursuant to terms existing
at the time of such acquisition, it being understood that such requirement shall
not be permitted to apply to any property to which such requirement would not
have applied but for such acquisition) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Loan Party, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4‑208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(h) Liens arising in connection with the Receivables Securitization Facility;
(i) Liens on assets that constitute Principal Property (as defined in the
Existing Indenture) and sale and leaseback transactions (as defined in the
Existing Indenture) of the Company and its




91

--------------------------------------------------------------------------------





Subsidiaries, in each case to the extent permitted by the terms of the Existing
Indenture (assuming that, at the time of incurrence, such Existing Indenture are
in full force and effect);
(j) Liens on cash of Subsidiaries on deposit with any Cash Pooling Bank securing
Cash Pooling Obligations owed to such Cash Pooling Bank;
(k) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Company or another Subsidiary in respect of Indebtedness owed by such
Subsidiary;
(l) (A) leases, licenses, subleases or sublicenses granted to other Persons
(including with respect to intellectual property and software) which do not (1)
interfere in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (2) secure any Indebtedness for borrowed
money or (B) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;


(m) Liens (A) (1) on advances of cash or cash equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions to be applied against
the purchase price for such Permitted Acquisition and (2) consisting of an
agreement to dispose of any property in a disposition permitted under Section
6.05, in each case solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien,
and (B) reasonable earnest money deposits of cash or cash equivalents made by
the Company or any of its Subsidiaries in connection with any letter of intent
or purchase agreement permitted hereunder;


(n) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) in connection with operating leases and
other ordinary course transaction and which, in each case, do not relate to any
Indebtedness;


(o) Liens on cash and cash equivalents on deposit with Lenders and Affiliates of
Lenders securing obligations owing to such Persons under any treasury,
depository, overdraft or other cash management services agreements or
arrangements with the Company or any Subsidiary in the ordinary course of
business;


(p) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft of
similar obligations incurred in the ordinary course of business of the Company
and its Subsidiaries, including with respect to credit card chargebacks and
similar obligations incurred in the ordinary course of business, or (C) relating
to purchase orders and other agreements entered into with customers, suppliers
or service providers of the Company or any of its Subsidiaries in the ordinary
course of business;


(q) non-recourse Liens on Equity Interests in joint ventures which are not
Subsidiaries securing obligations of such joint ventures which are not
prohibited by this Agreement;


(r) to the extent constituting Liens, dispositions expressly permitted under
Section 6.05;






92

--------------------------------------------------------------------------------





(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries and not prohibited by this Agreement;


(t) [reserved];
        
(u) Liens on the applicable fixed or capital assets under any Permitted Owned
IRB Obligation securing the applicable Permitted Owned IRB Obligations;


(v) Liens securing Indebtedness permitted under Section 6.01(s), provided that
to the extent such Liens are secured by the Collateral, such amount shall not
exceed $250,000,000;


(w) Liens securing Indebtedness permitted under Section 6.01(t); and


(x) other Liens securing obligations in an aggregate amount not to exceed
$75,000,000 at any time outstanding.



SECTION 6.03. Fundamental Changes.


(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of any Borrower may merge
into or consolidate with or liquidate or dissolve into a Borrower in a
transaction in which a Borrower is the surviving entity, (ii) any Subsidiary
(other than any Borrower) may merge into or consolidate with or liquidate or
dissolve into any other Subsidiary, provided that when any Subsidiary that is a
Loan Party is merging or consolidating with another Subsidiary, a Loan Party
shall be the surviving entity, (iii) the Company or any of its Subsidiaries may
merge or consolidate with any other Person in order to effect a Permitted
Acquisition or an Investment permitted under Section 6.04 so long as the
surviving entity is or shall become a Loan Party and, if the Company is
involved, the surviving entity is or shall be the Company, and (iv) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.


(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the Third Amendment Effective Date and businesses reasonably
related, incidental or complimentary thereto.


(c) No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Third Amendment
Effective Date, except to conform the fiscal year or fiscal quarter of a
Subsidiary to that of the Company.
(d) No Loan Party will change the accounting basis upon which its financial
statements are prepared, except to the extent required or permitted by GAAP.


(e) If any Loan Party that is a limited liability company consummates a
Division, each Division Successor shall be required to comply with the
obligations set forth in Section 5.11 and the other further assurances
obligations set forth in the Loan Documents.




93

--------------------------------------------------------------------------------











94

--------------------------------------------------------------------------------






SECTION 6.04. Investments and Acquisitions. No Loan Party will, nor will it
permit any Subsidiary to, make any Investment or Acquisition, except:


(a) Permitted Investments;


(b) Investments in existence on the date hereof and described in Schedule 6.04,
and any modification, replacement, renewal or extension thereof that does not
increase the amount thereof;


(c) Investments or Acquisitions by the Company and its Subsidiaries in or of
Domestic Loan Parties, provided that (i) the payment of any such Investments
that are loans and advances owing by any Loan Party to any Subsidiary that is
not a Loan Party or owing by any Domestic Loan Party to any Domestic Subsidiary
that is not a Loan Party or any Foreign Subsidiary shall be subordinated to the
payment of the Secured Obligations on terms and by written agreement
satisfactory to the Administrative Agent, and (ii) in any Acquisition involving
a Domestic Loan Party, a Domestic Loan Party shall be the surviving entity,
provided that if any such Acquisition involves the Company, the Company shall be
the surviving entity;
(d) Investments or Acquisitions by any Subsidiary that is not a Loan Party in or
of the Company or any other Subsidiaries, provided that (i) the payment of any
Investments that are loans and advances by any Subsidiary that is not a Loan
Party to a Loan Party or owing by any Domestic Loan Party to any Domestic
Subsidiary that is not a Loan Party or any Foreign Subsidiary shall be
subordinated to the payment of the Secured Obligations on terms and by written
agreement reasonably satisfactory to the Administrative Agent (it being agreed
that the terms of the Intercompany Subordination Agreement are satisfactory) and
(ii) in any Acquisition involving a Domestic Loan Party, a Domestic Loan Party
shall be the surviving entity, provided that if any such Acquisition involves
the Company, the Company shall be the surviving entity;
(e) so long as no Default exists or would be caused thereby, the Company and its
Subsidiaries may make other Investments (including in any Foreign Subsidiary or
foreign joint venture) as follows:
(i) without limit under this Section 6.04(e) if the pro forma Modified Net
Leverage Ratio is less than 2.75:1.0 after giving effect to such Investment,
(ii) in an aggregate amount in any fiscal year of the Company, when added to the
Restricted Payments made under Section 6.08(a)(v) in such fiscal year, not to
exceed $125,000,000 in such fiscal year if the pro forma Modified Net Leverage
Ratio is less than 3.25:1.0 but greater than or equal to 2.75:1.0 after giving
effect to such Investment, and
(iii) in an aggregate amount in any fiscal year of the Company, when added to
the Restricted Payments made under Section 6.08(a)(v) in such fiscal year, not
to exceed $25,000,000 in such fiscal year if the pro forma Modified Net Leverage
Ratio is greater than or equal to 3.25:1.0 after giving effect to such
Investment (and for purposes of this Section 6.04, the pro forma Modified Net
Leverage Ratio shall be on a pro forma basis in accordance with Section 1.05
and, if reasonably requested by the Administrative Agent, supported by a
certificate of the Company with such pro forma calculation in form and detail
reasonably satisfactory to the Administrative Agent, and the amount of all
Investments under this Section 6.04(e) shall in each case be determined without
regard to any write-downs or write-offs);




95

--------------------------------------------------------------------------------





(f) notes payable, or stock or other securities or other Investments issued by
account debtors to a Loan Party or Subsidiary pursuant to negotiated agreements
with respect to settlement of such account debtor’s Accounts in the ordinary
course of business, consistent with past practices;
(g) Investments in the form of Swap Agreements permitted by Section 6.07;
(h) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
its Subsidiaries (including in connection with a Permitted Acquisition), so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(i) Investments received in connection with the disposition of assets permitted
by Section 6.05;
(j) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(k) Permitted Acquisitions and any Investment in any Subsidiaries to the extent
required to make such Permitted Acquisition, provided that, if any such
Permitted Acquisition does not close and an Investment was made by any Loan
Party in any Subsidiary (other than a Domestic Subsidiary that is a Guarantor)
to close to such Permitted Acquisition, then such Investment shall be promptly
returned to such Loan Party;
(l) advances to employees, officers and directors of the Company or any of its
Subsidiaries to meet expenses incurred by such employees in the ordinary course
of business;
(m) Investments consisting of endorsements of instruments for collection or
deposit in the ordinary course of business;
(n) Investments (including debt obligations and Equity Interests) received in
connection with (1) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising and upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment and (2) the non-cash proceeds of any
disposition permitted by Section 6.05;
(o) advances of payroll payments to employees in the ordinary course of
business;
(p) Guarantees by the Company or any of its Subsidiaries of leases (other than
capitalized leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
(q) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Stock) of the Company;
(r) Guarantees permitted under Section 6.01;
(s) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;




96

--------------------------------------------------------------------------------





(t) advances to any supplier consisting of prepayments for raw materials
purchased for consumption or processing in the ordinary course of business and
pursuant to arrangements designed to assure an adequate supply of such raw
materials;
(u)    the purchase of the Owned IRBs;
(v) Restricted Payments permitted by 6.08, fundamental changes permitted by
Section 6.03 and dispositions permitted by Section 6.05; and
(w) investments among the Company and its Subsidiaries in connection with tax
planning and reorganization activities; provided that, after giving effect to
any such activities, (i) no Default or Event of Default shall have occurred and
be continuing, and (ii) the value of the guarantees in favor of the Lenders and
the security interests of the Lenders in the Collateral, taken as a whole, would
not (and will not) be materially impaired.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, Dispose of any asset, including any Equity Interest owned by it, nor will
any Borrower permit any Subsidiary to issue any additional Equity Interest in
such Subsidiary (other than to another Borrower or another Subsidiary in
compliance with Section 6.04), except:
(a) Dispositions of inventory sold in the ordinary course of business, sales of
scrap, obsolete or worn-out assets or other assets no longer used or useful to
the business (including, without limitation, material or equipment and the lapse
and transfer of intellectual property of the Company or any of its Subsidiaries
that is no longer useful or material to their business);
(b) Dispositions of assets to any Borrower or any Subsidiary, provided that any
such sales, transfers or dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be considered an Investment and shall be required to be
made in compliance with Section 6.04 and 6.09;
(c) Dispositions of Accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof;
(d) Dispositions of cash, Permitted Investments and other Investments permitted
by clauses (i) and (j) of Section 6.04;
(e) Sale and Leaseback Transactions permitted by Section 6.06;
(f) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;
(g) leases, subleases, licenses or sublicenses of real or personal property in
the ordinary course of business, in each case that do not materially interfere
with the business of the Company and its Subsidiaries;
(h) the termination, surrender or sublease of leases (as lessee), licenses (as
licensee), subleases (as sublessee) and sublicenses (as sublicensee) in the
ordinary course of business;
(i) sales of Accounts, general intangibles, chattel paper, payment intangibles
and supporting obligations (as those terms are defined in the UCC), in each case
solely to the extent sold, purportedly




97

--------------------------------------------------------------------------------





sold (but re-characterized as financed), transferred, assigned, contributed or
otherwise conveyed to the Receivables Securitization Facility;


(j) so long as no Event of Default is continuing, sales of Accounts owned by the
Company and its Subsidiaries that are owed by foreign account debtors;


(k) any sale, transfer or lease of fixed assets which are replaced by comparable
fixed assets within 180 days of such sale, transfer or lease; provided that such
substitute assets, if owned by a Loan Party, constitute Collateral;


(l) any sale, transfer, lease or other disposition of non-core assets, including
Equity Interests, acquired in connection with a Permitted Acquisition after the
Effective Date to the extent the Company identified such assets to the
Administrative Agent promptly after such Permitted Acquisition;


(m) dispositions of Investments in joint ventures, to the extent required by the
agreements between the joint venture parties set forth in the applicable joint
venture arrangements and similar binding arrangements;


(n) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;


(o) the termination of any Swap Agreement;


(p) sales, transfers and dispositions of assets described on Schedule 6.05;


(q) any like kind exchange of property;
        
(r) any transaction or series of related transactions for which the Company or
its Subsidiaries receives aggregate consideration of less than $10,000,000;


(s) the sale or transfer of fixed or capital assets to governmental or similar
entities required in connection with Owned IRBs to obtain the tax advantage
thereof, provided such assets are simultaneously leased back by the Company or a
Domestic Subsidiary and title reverts back to the Company or applicable Domestic
Subsidiary at the termination of the applicable Owned IRB;


(t) the sale or transfer of fixed or capital assets to governmental or similar
entities required in connection with Non-Owned IRBs to obtain the tax advantage
thereof, provided such assets are simultaneously leased back by the Company or a
Domestic Subsidiary and the Non-Owned IRB Obligations in connection therewith
are permitted under Section 6.01(e);


(u) the sale or transfer of accounts receivable of the Company or any of its
Subsidiaries in connection with customer factoring (“Permitted Customer
Factoring”) in an amount not to exceed (i) $160,000,000 in any fiscal year, and
(ii) $70,000,000 in any fiscal quarter; and
    
(v) any other sale, lease, license, transfer, assignment or other disposition,
provided that (x) immediately before and after any such transaction, no Default
shall have occurred and be continuing, (y) the aggregate amount of assets of the
Company and its Subsidiaries sold pursuant to this clause (u) in the fiscal
quarter in which such transaction occurs and the prior three fiscal




98

--------------------------------------------------------------------------------





quarter period does not, on a pro forma basis, exceed 10% of the Total Assets as
shown in the consolidated financial statements of the Company and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to
Sections 5.01(a) and (b) hereof, and (z) solely with respect to a Division
Disposition (and in addition to the requirements of clauses (x) and (y)), the
aggregate amount of consolidated net sales or consolidated net income of the
Company and its Subsidiaries with respect to Division Dispositions made pursuant
to this clause (u) in the fiscal quarter in which such transaction occurs and
the prior three fiscal quarter period do not, on a pro forma basis, exceed
either 10% of the consolidated net sales or 10% of the consolidated net income
of the Company and its Subsidiaries as reflected in the financial statements
referred to in clause (y) above; provided further that (1) if such disposition
occurs after the signing of a definitive agreement for such disposition, then
the calculations in clause (y) and (z) above shall only be calculated as of the
time of the signing of such definitive agreement and (2) if such consolidated
net sales with respect to any Division Disposition is less than zero then such
amount shall be deemed zero and if such consolidated net income with respect to
any Division Disposition is less than zero then such amount shall be deemed
zero.


provided that all Dispositions permitted under this Section 6.05 (other than
those permitted between Loan Parties or by any Subsidiary that is not a Loan
Party to a Loan Party) shall be made for fair value.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary (a) that is made in connection with the Owned
IRBs and permitted under Section 6.05(r), (b) that is made in connection with
Non-Owned IRBs and permitted under Section 6.01(e) hereof or (c) (i) that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset, (ii) in respect of which the net cash proceeds received
in connection therewith does not exceed $75,000,000 in the aggregate for all
such Sale and Leaseback Transactions on or after the Second Amendment Effective
Date, determined on a consolidated basis for the Company and its Subsidiaries,
and (iii) that is consummated within 180 days after such Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into for bona fide hedging purposes and not for speculation, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Subsidiary.






99

--------------------------------------------------------------------------------






SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.


(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:


(i) the Company may declare and pay Restricted Payments with respect to its
Equity Interests or repurchase any of its Equity Interests, in each case payable
solely in shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock,


(ii) Subsidiaries may declare and pay Restricted Payments ratably with respect
to their Equity Interests,


(iii) so long as no Default exists or would be caused thereby, the Company may
make Restricted Payments, not exceeding $7,500,000 during any fiscal year of the
Company to directors, management or employees of the Borrowers and their
Subsidiaries, plus any required Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for directors,
management or employees of the Borrowers and their Subsidiaries;


(iv) so long as no Default exists or would be caused thereby, the Company may
make scheduled quarterly dividends in an aggregate amount not to exceed
$20,000,000 during any fiscal quarter of the Company, provided, that nothing in
this Section 6.08(a)(iv) shall operate to prevent the making of a previously
declared Restricted Payment by the Company so long as (i) at the declaration
date or execution date, such Restricted Payment was permitted by the foregoing
and (ii) such Restricted Payment is consummated within the earlier of 60 days
and any date under applicable Law on which such dividend or repurchase must be
consummated;


(v) so long as no Default exists or would be caused thereby, the Company and its
Subsidiaries may make other Restricted Payments as follows:


(x) without limit if the pro forma Modified Net Leverage Ratio is less than
2.50:1.0 after giving effect to such Restricted Payment,
(y) in an aggregate amount in any fiscal year of the Company, when added to the
Investments made under Section 6.04(e) in such fiscal year, not to exceed
$125,000,000 in such fiscal year if the pro forma Modified Net Leverage Ratio is
less than 3.00:1.0 but greater than or equal to 2.50:1.0 after giving effect to
such Restricted Payment, and
(z) in an aggregate amount in any fiscal year of the Company, when added to the
Investments made under Section 6.04(e) in such fiscal year, not to exceed
$50,000,000 in such fiscal year if the pro forma Modified Net Leverage Ratio is
greater than or equal to 3.00:1.0 after giving effect to Restricted Payment (and
the pro forma Modified Net Leverage Ratio determined under this Section 6.04(e)
shall be on a pro forma basis in accordance with Section 1.05 and, if requested
by the Administrative Agent, supported by a certificate of the Company with such
pro forma calculation in form and detail reasonably satisfactory to the
Administrative Agent);




100

--------------------------------------------------------------------------------





(vi) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; and


(vii) Restricted Payments which are not material in the aggregate, the proceeds
of which are used by the Company to make cash payments in lieu of the issuance
of fractional shares in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for Equity Interests of the
Company.


(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness or series of related Indebtedness in an aggregate
principal amount in excess of $50,000,000 (other than the Secured Obligations),
any Subordinated Indebtedness and the Existing Senior Unsecured Notes
(collectively, the “Specified Indebtedness”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance, retirement, acquisition, cancellation or termination of any
Specified Indebtedness, in each case, of the Company and its Subsidiaries
except:
(i) payment of Secured Obligations;
(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and
(v) other prepayments of Indebtedness (other than Subordinated Indebtedness to
the extent prohibited by the subordination provisions thereof), provided that
immediately before and after giving effect to such prepayment on a pro forma
basis, (x) the Net Leverage Ratio is at least 0.25 less than the level then
required under Section 6.12(a), and (y) no Default will exist or be caused
thereby.



SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions, when
taken as a whole, not materially less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties (or any entity that
becomes a Loan Party as a result of such transactions) not involving any other
Affiliate, (c) any Investment involving only the Company and its Subsidiaries if
permitted by Section 6.04, (d) any Indebtedness solely among the Company and its
Subsidiaries permitted under Section 6.01, (e) any Restricted Payment permitted
by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04(l) and (o), (g) the payment of reasonable fees to directors of any
Borrower or any Subsidiary who are not employees of such Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business, (h)
transactions with joint ventures for the Purchase or sale of goods, equipment
and




101

--------------------------------------------------------------------------------





services entered into in the ordinary course of business, (i) transaction among
Subsidiaries that are not Loan Parties, (j) transactions permitted by Section
6.03, and (k) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by a Borrower’s
board of directors.



SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document) or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of such Loan Party or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to (x) a sale or
other disposition permitted hereunder, (y) a Permitted Acquisition or (z) Owned
IRBs or Non-Owned IRBs, (iv) binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary, so long as such agreements or other arrangements
were not entered into in contemplation of such Person becoming a Subsidiary, (v)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures, (vi) imposed by any agreement related to
Indebtedness permitted by Section 6.01, to the extent such restrictions, in the
Company’s reasonable judgment, are not more restrictive, taken as a whole, than
the restrictions contained in this Agreement, (vii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (viii) are customary provisions restricting assignment or transfer of
any agreement entered into in the ordinary course of business; (ix) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business or (x) any encumbrances or restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (ix) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Company, no more restrictive with respect to such Restricted
Payment and other payment restrictions than those contained in the Restricted
Payment or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing and (y) clause (a) of the foregoing shall not apply to (i)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (ii)
customary provisions in leases restricting the assignment thereof.



SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness to the extent prohibited by
the terms of the subordination agreement or subordination provisions applicable
thereto, (b) its Organization Documents to the extent any such amendment,
modification or waiver would be adverse to the Lenders in any material manner,
and (c) the Receivables Securitization Facility in any manner that is not on
reasonable market terms for an comparable asset securitization or, except as set
forth in the Intercreditor Agreement, which would impair the Lien of the
Administrative Agent or Lenders in the Collateral.






102

--------------------------------------------------------------------------------






SECTION 6.12. Financial Covenants.


(a) Net Leverage Ratio. The Company will not permit the Net Leverage Ratio, on
the last day of any fiscal quarter, to be greater than 3.25:1.00; provided that,
for the twelve month period starting as of the date of any Material Permitted
Acquisition, the Net Leverage Ratio shall not exceed 3.50:1.00 as of the last
day of any fiscal quarter ending during such twelve month period.


(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio, on the last day of any fiscal quarter, to be less than 3.00:1.00.



ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;


(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of (i) 10 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.06 or
5.10 of this Agreement or (ii) 30 days, in each case after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of any other Section of this Agreement or of any
other Loan Document;


(f) any Loan Party or any Subsidiary fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than the Obligations) having
an aggregate principal amount




103

--------------------------------------------------------------------------------





(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount;


(g) any Loan Party or any Subsidiary fails to observe or perform any other
agreement or condition relating to any Indebtedness or Guarantee having an
aggregate principal amount of more than the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or there occurs under any Swap
Agreement an Early Termination Date (as defined in such Swap Agreement)
resulting from (A) any event of default under such Swap Agreement as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Agreement) or (B) any Termination Event (as defined in such Swap Agreement)
under such Swap Agreement as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as defined in such Swap Agreement) and, in either event, the
Swap Termination Value owed by such Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or Material Subsidiary
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;


(i) any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Material Subsidiary of any Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j) any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally, to pay its debts as they become due;


(k) there is entered against any Loan Party or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the potential claim and does not dispute




104

--------------------------------------------------------------------------------





coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, there is a period of forty-five
(45) consecutive days during which the same shall not have been paid,
discharged, vacated or stayed, by reason of a pending appeal or otherwise;


(l) an ERISA Event or circumstance in respect of any Foreign Pension Plan shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events and circumstance in respect of any Foreign Pension
Plan that have occurred, could reasonably be expected to result in a Material
Adverse Effect, provided that the filing of any Liens by the PBGC shall be
deemed to result in a Material Adverse Effect;


(m) a Change of Control shall occur;


(n) (i) except as permitted by the terms hereof or any applicable Loan Document,
any Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Guaranty, or any Guarantor shall deny that it has any further liability under
any Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to any
Guaranty or (ii) any Guarantor sends a notice under any applicable Guaranty that
it is terminating any of its obligations under such Guaranty;


(o) except as permitted by the terms hereof or in the applicable Collateral
Document, (i) any Collateral Document shall for any reason (other than as a
result of a transaction permitted hereunder) fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, or (ii) any Lien on any material portion of Collateral securing any
Secured Obligation shall cease to be a perfected, first priority Lien (subject
to Permitted Encumbrances), except to the extent that any such loss of
perfection or priority results from the actions, errors or other acts of the
Administrative Agent or any Secured Party; or


(p) except as permitted by the terms of the applicable Loan Document, any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction that evidences its assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower Representative, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Secured Obligations accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically




105

--------------------------------------------------------------------------------





terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder,
shall automatically become due and payable, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall, at the request of the Required Lenders,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.






106

--------------------------------------------------------------------------------






ARTICLE VIII


The Administrative Agent



SECTION 8.01. Authorization and Action.


(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.


(b) As to any matters not expressly provided for herein and in the other Loan
Documents
(including enforcement or collection), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written instructions of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary,
pursuant to the terms in the Loan Documents), and, unless and until revoked in
writing, such instructions shall be binding upon each Lender and each Issuing
Bank; provided, however, that the Administrative Agent shall not be required to
take any action that (i) the Administrative Agent in good faith believes exposes
it to liability unless the Administrative Agent receives an indemnification and
is exculpated in a manner satisfactory to it from the Lenders and the Issuing
Banks with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower, any other Loan Party, any Subsidiary or any Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.


(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:




107

--------------------------------------------------------------------------------







(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank, or any other Secured Party other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and/or the transactions
contemplated hereby;
(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of country
other than the U.S., or is required or deemed to hold any Collateral “on trust”
pursuant to the foregoing, the obligations and liabilities of the Administrative
Agent to the Secured Parties in its capacity as trustee shall be excluded to the
fullest extent permitted by applicable law;
(iii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
(iv) nothing in this Agreement or any other Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.


(e) None of any Syndication Agent, Joint Lead Arranger/Bookrunner, Lead Left
Bookrunner or Documentation Agent shall have obligations or duties whatsoever in
such capacity under this Agreement or




108

--------------------------------------------------------------------------------





any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.


(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:


(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.


(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrowers’ rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrowers or any Subsidiary,
or any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.






109

--------------------------------------------------------------------------------






SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.


(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.


(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrowers, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.


(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).




110

--------------------------------------------------------------------------------






SECTION 8.03. Posting of Communications.


(a) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).


(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.


(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, SYNDICATION AGENT, JOINT LEAD
ARRANGER/BOOKRUNNER, LEAD LEFT BOOKRUNNER OR DOCUMENTATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of




111

--------------------------------------------------------------------------------





electronic communication) from time to time of such Lender’s or Issuing Bank’s
(as applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.


(e)Each of the Lenders, each of the Issuing Banks and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.


(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.



SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.



SECTION 8.05. Successor Administrative Agent.


(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.


(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may




112

--------------------------------------------------------------------------------





give notice of the effectiveness of its resignation to the Lenders, the Issuing
Banks and the Borrower Representative, whereupon, on the date of effectiveness
of such resignation stated in such notice, (i) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents; provided that, solely for purposes of maintaining any
security interest granted to the Administrative Agent under any Collateral
Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties, and continue to be entitled to the
rights set forth in such Collateral Document and Loan Document, and, in the case
of any Collateral in the possession of the Administrative Agent, shall continue
to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article, Section 2.17(d) and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.



SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.


(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, Syndication
Agent, Joint Lead Arranger/Bookrunner, Lead Left Bookrunner or Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, Syndication Agent, Joint Lead Arranger/Bookrunner, Lead
Left Bookrunner or Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.






113

--------------------------------------------------------------------------------





(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.



SECTION 8.07. Collateral Matters.


(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.


(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.


(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation




114

--------------------------------------------------------------------------------





or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien thereon
or any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral.



SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason, such Obligations shall automatically be reassigned to
the Secured Parties pro rata with their original interest in such Obligations
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.






115

--------------------------------------------------------------------------------






SECTION 8.09. Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or Syndication Agent,
Joint Lead Arranger/Bookrunner, Lead Left Bookrunner or Documentation Agent or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).






116

--------------------------------------------------------------------------------





(b) The Administrative Agent, and each Syndication Agent, Joint Lead
Arranger/Bookrunner, Lead Left Bookrunner and Documentation Agent hereby informs
the Lenders that each such Person is not undertaking to provide investment
advice or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.



ARTICLE IX


Miscellaneous



SECTION 9.01. Notices.


(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:


(i)
if to any Loan Party, to it in care of the Borrower Representative at:



Cooper Tire & Rubber Company
701 Lima Avenue
Findlay, Ohio 45840
Attention: Vice President and Treasurer
Facsimile: (419) 424-7320
Email: Cooper_Legal@coopertire.com


with a copy:


Cooper Tire & Rubber Company
701 Lima Avenue
Findlay, Ohio 45840
Attention: Vice President and Treasurer
Facsimile: (419) 429-6785
Email: Treasury@coopertire.com


(ii) if to the Administrative Agent or the Swingline Lender,


(A) in the case of Borrowings to the Company denominated in Dollars, to JPMorgan
Chase Bank, N.A. at:






117

--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2
Suite IL1-0480
Chicago, IL, 60603-2300
Attention: Dustin Thompson
Fax No: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com


(B) in the case of Borrowings denominated in Foreign Currencies or to any
Foreign Subsidiary Borrower, to JPMorgan Chase Bank, N.A. at the address below,
and with a copy to the address in clause (A) above:
 
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E14 5JP
United Kingdom
Attention: Loans Agency
Facsimile: +44 20 7777 2360


(C) and in the case of a notification with respect to the DQ List, to
JPMDQ_Contact@jpmorgan.com


(iii) if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to JPMorgan Chase
Bank, N.A. at:


JPMorgan Chase Bank, N.A.
131 South Dearborn Street
Mail Code IL1-0236, Floor 05
Chicago, IL 60603-5506
Attention: Katherine Moses
Fax No: 312-233-2266
Email: katherine.m.moses@jpmchase.com.
 
(iv) if to any other Lender, including any Lender in its capacity as an Issuing
Bank, to it at its address or fax number set forth in its Administrative
Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph.


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Approved Electronic
Platforms, as applicable, or pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the




118

--------------------------------------------------------------------------------





Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by using
Electronic Systems or Approved Electronic Platforms, as applicable, pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or a communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.


(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.


(d) Electronic Systems.


(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise), arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, except to the extent of direct or actual damages (but not any special,
indirect, consequential or punitive damages) as are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Agent Party.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.






119

--------------------------------------------------------------------------------






SECTION 9.02. Waivers; Amendments.


(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)    Except as provided in Section 2.04 with respect to an Incremental Term
Loan Amendment, Section 2.14(c), Section 2.25 with respect to an extension of
the maturity date, or Section 9.02(e), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby (except that (x) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (B) and (y) only the consent of the Required Lenders
shall be required to waive any obligation of the Borrower to pay interest at the
rate prescribed in Section 2.13(c)), (C) postpone any scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any date for the
payment of any interest or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any material Guarantor from its obligations
under the Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (H) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the




120

--------------------------------------------------------------------------------





Swingline Lender and the Issuing Banks); provided further that no such agreement
shall amend or modify the provisions of Section 2.07 or any letter of credit
application and any bilateral agreement between the Borrower Representative and
the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.


(c)    The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization (or receipt of a backstop letter of credit) of
all Unliquidated Obligations in a manner reasonably satisfactory to the
Administrative Agent, (ii) constituting property being sold or disposed of if
the Company certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
and to the extent that the property being sold or disposed of constitutes 100%
of the Equity Interests of a Subsidiary, the Administrative Agent is authorized
to release such Subsidiary from its obligations hereunder and the other Loan
Documents, including any Guaranty provided by such Subsidiary, (iii)
constituting property leased to a Loan Party under a lease which has expired or
been terminated in a transaction permitted under this Agreement, (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII or (v) in the event that such Collateral (A)
constitutes property of a Subsidiary in the event such Subsidiary ceases to be a
Loan Party, (B) constitutes Excluded Collateral or (C) constitute the Equity
Interest of a Subsidiary that is not a Loan Party or a Material Subsidiary.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders or, if required under Section 9.02(b), all of the Lenders (and
it is acknowledged and agreed that the Administrative Agent may release any
Collateral with such written authorization); provided that the Administrative
Agent may, in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders (it being agreed that the
Administrative Agent may rely conclusively on one or more certificates of the
Borrower Representative as to the value of any Collateral to be so released,
without further inquiry). Any such release shall not in any manner discharge,
affect, or impair the Secured Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. In
connection with any release pursuant to this Section, the Administrative Agent
shall (and is hereby irrevocably authorized by each Secured Party to) execute
and deliver to any Loan Party, at such Loan Party’s expense and without recourse
or warranty to or by the Administrative Agent or any other Secured Party, all
documents that such Loan Party shall reasonably request to evidence such
release. Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the




121

--------------------------------------------------------------------------------





consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers, the Administrative Agent and the
Issuing Bank shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrowers, subject to Article XI, shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that (a) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.


(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrowers (i) to add one or more
additional credit facilities (in addition to Incremental Term Loans as provided
in Section 2.04) to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Incremental Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders (it being understood and agreed that any such amendment (i) in
connection with new or increases to the Commitments and/or Incremental Term
Loans in accordance with Section 2.04 or (ii) in connection with any extension
in accordance with Section 2.25 shall, in any such case, require solely only the
consent of the parties prescribed by such Sections and shall not require the
consent of the Required Lenders).


(f)    Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to (i) integrate
any Incremental Term Loans or New Revolving Commitments in accordance with the
terms of this Agreement and (ii) to cure any ambiguity, omission, mistake,
defect or inconsistency.






122

--------------------------------------------------------------------------------






SECTION 9.03. Expenses; Indemnity; Damage Waiver.


(a)  The Borrowers (subject to Article XI) shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic System
or Approved Electronic Platform) of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one primary counsel, and one local counsel in
each applicable jurisdiction, for the Administrative Agent, and not more than
one outside counsel, and one local counsel in each applicable jurisdiction, for
all of the other Lenders and, solely in the case of an actual or reasonably
perceived conflict of interest, one additional counsel for each affected Lender)
in connection with the enforcement or protection of its rights in connection
with this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. While an Event of Default exists or if the Borrower Representative
agrees in writing, subject to Article XI, all of the foregoing fees, costs and
expenses may be charged to the Borrowers as Revolving Loans or to another
deposit account, all as described in Section 2.18(c).


(b) The Borrowers (subject to Article XI) shall indemnify the Administrative
Agent, each Issuing Bank, each Lender, each Lender and its Affiliate identified
as a Syndication Agent, Joint Lead Arranger/Bookrunner, Lead Left Bookrunner or
Documentation Agent, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (which shall be limited, in the case of legal
fees and expenses, to the reasonable and documented fees, disbursements and
other charges of one primary counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent, and not more than one outside
counsel, and one local counsel in each applicable jurisdiction, for all of the
other Lenders and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel for each affected Lender) incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Subsidiary giving rise to any Environmental Liability, or any other
Environmental Liability related in any way to a Loan Party or a Subsidiary, (iv)
the failure of a Loan Party to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by such Loan Party for Taxes pursuant to Section 2.17, or (v) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by any Loan Party or their respective
equity holders, Affiliates, creditors




123

--------------------------------------------------------------------------------





or any other third Person and whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee (or any of its Controlled Related Parties (as
defined below)), (y) the material breach by such Indemnitee of its express
obligations under this Agreement pursuant to a claim initiated by the Borrower
or (z) any disputes solely among Indemnitees and not arising out of any act or
omission of the Borrower or any of its Affiliates (other than (A) any proceeding
against any Indemnitee solely in its capacity or in fulfilling its role as
Administrative Agent, Issuing Bank, Swingline Lender, Syndication Agent,
Documentation Agent, lead arranger, bookrunner or any other similar role with
respect to the credit facility evidenced by this Agreement or (B) arising as a
result of an act or omission by the Borrower or any of its Affiliates). As used
above, a “Controlled Related Party” of an Indemnitee means (1) any Controlling
Person or Controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates and (3) the respective agents or representatives of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates, in the
case of this clause (3), acting on behalf of or at the instructions of such
Indemnitee, Controlling Person or such Controlled Affiliate; provided that each
reference to a Controlled Affiliate in this sentence pertains to a Controlled
Affiliate involved in the structuring, arrangement, negotiation or syndication
of the credit facility evidenced by this Agreement. Each of the Administrative
Agent and the Lenders hereby agrees, on behalf of itself and its Controlled
Related Party, that any settlement entered into by the Administrative Agent or
such Lender, respectively, and its Controlled Related Party in connection with a
claim or proceeding for which an indemnity claim is made against the Borrower
pursuant to the preceding sentence shall be so entered into in good faith and
not on an arbitrary or capricious basis. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.


(c) Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Swingline Lender and each Issuing Bank, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of any Loan
Party to do so), ratably according to their respective Applicable Percentage in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement and the Payment in Full of the Secured
Obligations.






124

--------------------------------------------------------------------------------





(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.


(e) All amounts due under this Section shall be payable promptly after written
demand therefor.



SECTION 9.04. Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:


(A)    the Borrower Representative, provided that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee (but, in each case, the assignor
or assignee shall send notice of such assignment to the Borrower
Representative); 


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Delayed Term
Loan or an Incremental Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund;






125

--------------------------------------------------------------------------------





(C) the Issuing Banks, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Delayed Term Loan or an
Incremental Term Loan, if any; and


(D) the Swingline Lender, provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Delayed Term Loan or an
Incremental Term Loan, if any.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Delayed Term Loan or an Incremental Term Loan,
$1,000,000, unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;  


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


(E) unless a Specified Default exists, the assignee may not be a Disqualified
Competitor.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.






126

--------------------------------------------------------------------------------





“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, with respect to clause (c), such company, investment vehicle or trust
shall not constitute an Ineligible Institution if it (i) has not been
established for the primary purpose of acquiring any Loans or Commitments, (ii)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (iii) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business,
(d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party, or (e)
unless a Specified Default shall have occurred and be continuing, any
Disqualified Competitor.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 (subject to the requirements and limitations set forth
herein, including Section 2.17(f) and 9.03)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its United States offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.


(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section, the tax forms required by Section 2.17(f) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.




127

--------------------------------------------------------------------------------







(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution and, unless a Specified Default exists, other than a Disqualified
Competitor, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender, except that the information and
documentation required under Section 2.17(f)(ii)(D) will be delivered to the
Borrower Representative and the Administrative Agent)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.


Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest




128

--------------------------------------------------------------------------------





shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.


(e) (i) No assignment or participation shall be made to any Person that was a
Disqualified Competitor as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing, in which case such Person will not be considered a
Disqualified Competitor for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Competitor after the applicable Trade Date (including as
a result of the delivery of a written supplement to the list of “Disqualified
Competitors” referred to in, the definition of “Disqualified Competitor”), (x)
such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Competitor.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.


(ii) If any assignment or participation is made to any Disqualified Competitor
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Competitor after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Competitor and the Administrative Agent, require such
Disqualified Competitor to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Competitor paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.


(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Competitors to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Competitor
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Competitors consented to such matter.


(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Competitors provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.


(v) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Competitors. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any other Lender or Participant
or prospective




129

--------------------------------------------------------------------------------





Lender or Participant is a Disqualified Competitor or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Disqualified
Competitor. Each Lender that is an assignor under an Assignment and Assumption
or selling a Participation shall be solely responsible for determining that the
assignee under such Assignment and Assumption or applicable Participant
satisfies the requirements relating to Disqualified Competitors and other
Ineligible Institutions.    



SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.



SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.






130

--------------------------------------------------------------------------------






SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
    

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the Secured Obligations owing to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The applicable Lender, the Issuing Bank
or such Affiliate shall notify the Borrower Representative and the
Administrative Agent of such setoff or application; provided that the failure to
give such notice shall not affect the validity of such setoff or application
under this Section. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have.



SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.


(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.


(b)  Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any U.S. federal or New York state court sitting in
New York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.




131

--------------------------------------------------------------------------------





Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.
 
(c)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, in each
case, other than a Disqualified Competitor unless a Specified Default exists, or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, it
being understood that the DQ List may be disclosed to any such actual or
prospective assignee, Participant or counterparty (or its advisors) in reliance
on this clause (f), (g) with the consent of the Borrower Representative or (h)
to the extent such




132

--------------------------------------------------------------------------------





Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.



SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.



SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the USA PATRIOT Act.






133

--------------------------------------------------------------------------------






SECTION 9.15. Disclosure. Each Borrower, each Lender and the Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with, any of the Loan Parties and their respective Affiliates.



SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.



SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
    

SECTION 9.18. Marketing Consent. The Borrowers hereby authorize JPMCB and its
affiliates (including without limitation JPMorgan Securities LLC) (collectively,
the “JPMCB Parties”), at their respective sole expense, but without any prior
approval by the Borrowers, to publish such tombstones and give such other
publicity to this Agreement as each may from time to time determine in its sole
discretion. The foregoing authorization shall remain in effect unless the
Borrower Representative notifies JPMCB in writing that such authorization is
revoked.



SECTION 9.19. No Fiduciary Duty, etc. Each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations hereunder except those obligations expressly set forth herein and in
the other Loan Documents and each Credit Party is acting solely in the capacity
of an arm’s length contractual counterparty to the Borrowers with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, any Borrower or any other person.
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising any Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrowers shall consult with their own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto.


Each Borrower further acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial




134

--------------------------------------------------------------------------------





services. In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which the Borrowers may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.


In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrowers in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower, confidential
information obtained from other companies.



SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported




135

--------------------------------------------------------------------------------





QFC may in fact be stated to be governed by the laws of the State of New York
and/or of the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X


The Borrower Representative.



SECTION 10.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s). The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
10.01.



SECTION 10.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.



SECTION 10.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.






136

--------------------------------------------------------------------------------






SECTION 10.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”. In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.



SECTION 10.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.



SECTION 10.06. Execution of Loan Documents. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to (a)
execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates, Borrowing Requests
and Interest Election Request, and (b) execute and deliver any amendments,
consents, waivers or other instruments related to this Agreement and the other
Loan Documents on behalf of such Borrower and any such amendment, consent,
waiver or other instrument shall be binding upon and enforceable against such
other Borrower to the same extent as if made directly by such Borrower (but
Agent shall be entitled to require execution thereof by all Borrowers). Each
Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.


    

ARTICLE XI
Bifurcation.


    For the avoidance of doubt, each of the Loan Parties and each of the Credit
Parties acknowledges and agrees that, notwithstanding anything to the contrary
in this Agreement or any of the other Loan Documents, and notwithstanding that
the Company and the other Domestic Loan Parties each are jointly and severally
liable with certain Foreign Loan Parties for the Obligations of certain Foreign
Loan Parties, the Obligations of the Foreign Loan Parties under this Agreement
or any of the other Loan Documents shall be separate and distinct from the
Obligations of any Domestic Loan Party, including, without limitation, the
Company, and shall be expressly limited to the Obligations of the Foreign Loan
Parties. In furtherance of the foregoing, each of the Loan Parties and the
Credit Parties acknowledges and agrees that (a) the liability of any Foreign
Loan Party for the payment and performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Company and any other
Domestic Loan Party, (b) the Foreign Loan Parties shall not guarantee any
Obligations of the Company or any other Domestic Loan Party, and (c) the
Collateral of the Foreign Loan Parties shall not secure or be applied in
satisfaction, by way of payment, prepayment, or otherwise, of all or any portion
of the Obligations of the Company or any other Domestic Loan Party.




[Signature Page Follows]






137

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


COOPER TIRE & RUBBER COMPANY




By:_____________________________
Name:
Title:






138

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and an Issuing Bank


By:_____________________________
Name:___________________________
Title:____________________________






139

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., individually, and as a Syndication Agent and an Issuing
Bank


By:_____________________________
Name:___________________________
Title:____________________________






140

--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION, individually, and as a Syndication Agent and an
Issuing Bank


By:_____________________________
Name:___________________________
Title:____________________________






141

--------------------------------------------------------------------------------









WELLS FARGO BANK, N.A.,
individually, and as a Syndication Agent and an Issuing Bank


By:_____________________________
Name:___________________________
Title:____________________________




142

--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION,
individually and as a Syndication Agent


By:_____________________________
Name:___________________________
Title:____________________________






143

--------------------------------------------------------------------------------








HSBC BANK USA, N.A.,
individually and as a Documentation Agent




By:_____________________________
Name:___________________________
Title:____________________________






1

--------------------------------------------------------------------------------








BMO HARRIS BANK, N.A.,
individually and as a Documentation Agent




By:_____________________________
Name:___________________________
Title:____________________________








1

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
individually and as a Documentation Agent




By:_____________________________
Name:___________________________
Title:____________________________










1

--------------------------------------------------------------------------------






CITIZENS BANK, N.A.




By:_____________________________
Name:___________________________
Title:____________________________












1

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE




Lender


Title
Revolving Commitment
Delayed Term Loan Commitment
JPMorgan Chase Bank, N.A.
Administrative Agent
$71,428,571.42
$28,571,428.58
Bank of America, N.A.
Syndication Agent
$71,428,571.43
$28,571,428.57
PNC Bank, National Association
Syndication Agent
$71,428,571.43
$28,571,428.57
Wells Fargo Bank, N.A.
Syndication Agent
$71,428,571.43
$28,571,428.57
U.S. Bank National Association
Syndication Agent
$57,142,857.14
$22,857,142.86
HSBC Bank USA, N.A.
Documentation Agent
$42,857,142.86
$17,142,857.14
BMO Harris Bank, N.A.
Documentation Agent
$42,857,142.86
$17,142,857.14
Fifth Third Bank
Documentation Agent
$42,857,142.86
$17,142,857.14
Citizens Bank, N.A.
 
$28,571,428.57
$11,428,571.43
Total
 
$500,000,000.00
$200,000,000.00







1
NAI-1508006249v1

--------------------------------------------------------------------------------






Schedule 3.14
Capitalization and Subsidiaries
Owner of Equity Interests
Subsidiary
Type of Entity
Jurisdiction of Formation
Percentage of Equity Interests Owned
Cooper Tire & Rubber Company
Cooper Tire Holding Company
Corporation
Ohio
100%
Cooper Tire & Rubber Foundation
Trust
Ohio
100%
Cooper Receivables LLC
Limited liability company
Delaware
100%
CTBX Company
Corporation
Ohio
100%
CTTG Inc.
Corporation
Ohio
100%
Max-Trac Tire Co., Inc.
Corporation
Ohio
100%
Cooper International Holding Corporation
Corporation
Delaware
100%
Master Assurance & Indemnity Ltd.
Limited company
Bermuda
100%
Cooper Tire & Rubber Company Canada Ltd.
Corporation
Canada
100%
Cooper Tire International Trading Company
Limited company
Cayman Islands
100%
Cooper Tire & Rubber Holding B.V.
Limited liability company
Netherlands
100%
Cooper Tyre & Rubber Company UK Limited
Limited company
England
100%
Cooper Tire & Rubber Company (Barbados) Ltd.
Limited company
Barbados
100%
Cooper Tire Foundation, Inc.
Non-stock corporation
Delaware
100%
MHPP Inc.
Corporation
Ohio
100%
Cooper Tire & Rubber Company Vietnam Holding, LLC
Limited liability company
Delaware
100%
Ridge Property NC, LLC
Limited liability company
Delaware
100%
Cooper Global Holding Co. Ltd.
Limited company
Barbados
75%
 
Max-Trac Tire Co., Inc.
Mickey Thompson Performance Racing Inc.
Corporation
Ohio
100%
 
Cooper Tire & Rubber Company Vietnam Holding, LLC
ACTR Company Limited
Limited liability company
Vietnam
35%
 



1
NAI-1508006249v1

--------------------------------------------------------------------------------





Owner of Equity Interests
Subsidiary
Type of Entity
Jurisdiction of Formation
Percentage of Equity Interests Owned
Cooper International Holding Corporation
Cooper Tire & Rubber Company de Mexico SA de CV
Limited company
Mexico
98.62%
Inversionistas del Bajio, SA de CV
Limited company
Mexico
99.99%
Corporacion de Occidente, SA de CV
Limited company
Mexico
16.86%
Cooper International Rubber, Limited
Limited company
Jamaica
100%
Cooper Latin America Services, SRL de CV
Corporation
Mexico
99%
Cooper de Mexico Servicios Administrativos, SRL de CV
Corporation
Mexico
99%
Cooper Tire & Rubber Company Columbia S.A.S.


Corporation
Columbia
100%
 
Cooper Tire Holding Company
Inversionistas del Bajio, SA de CV
Limited company
Mexico
0.01%
Cooper Tire & Rubber Company de Mexico SA de CV
Corporation
Mexico
1.38%
Qingdao Ge Rui Da Rubber Co., Ltd.
Corporation
China
5%
Cooper Tire & Rubber Company Brazil Ltda
Corporation
Brazil
10%
 
Inversionistas del Bajio, SA de CV
Corporacion de Occidente, SA de CV
Limited company
Mexico
41.57%
 
Cooper Tire & Rubber Company (Barbados) Ltd.
Cooper Global Holding Co. Ltd.
Limited company
Barbados
25%
 
Cooper Global Holding Co. Ltd.
Cooper (Kunshan) Tire Co., Ltd.
Limited company
China
100%
Cooper Tire (China) Investment Co., Ltd.
Corporation
China
100%
 



2
NAI-1508006249v1

--------------------------------------------------------------------------------





Owner of Equity Interests
Subsidiary
Type of Entity
Jurisdiction of Formation
Percentage of Equity Interests Owned
Cooper Tyre & Rubber Company UK Limited
Cooper Tire & Rubber Company France Sarl
Limited liability company
France
100%
Cooper Tire & Rubber Company Deutschland GmbH
Limited liability company
Germany
100%
Cooper Tire & Rubber Company Espana S.L.
Limited company
Spain
100%
Cooper Tire & Rubber Company Suisse SA
Limited company
Switzerland
100%
Cooper Tire & Rubber Company Italia S.r.l.
Limited liability company
Italy
99.0%
Cooper Tire & Rubber Company Europe Ltd.
Limited company
England
100%
Cooper Tire & Rubber Company International Development Limited
Limited company
England
100%
Cooper Tire & Rubber Company Slovakia s.r.o.
Corporation
Slovakia
100%
 
Cooper Tire & Rubber Company International Development Limited
Cooper Tire & Rubber Company Italia S.r.l.
Limited liability company
Italy
1.0%
 
Cooper Tire & Rubber Holding B.V.
Cooper Tire & Rubber Company Serbia d.o.o.
Limited liability company
Serbia
100%
Cooper Tire & Rubber Holding Netherlands 1 B.V.
Limited liability company
Netherlands
100%
Cooper Tire & Rubber Holding Netherlands 2 B.V.
Limited liability company
Netherlands
100%
 
Cooper Tire International Trading Company
Cooper Tire & Rubber International Trading Limited
Limited company
Cayman Islands
100%
 
Cooper Tire & Rubber Company de Mexico SA de CV
Cooper Tire & Rubber Company Brazil Ltda
Corporation
Brazil
90%
 
Cooper Latin America Services, SRL de CV
Cooper de Mexico Servicios Administrativos, SRL de CV
Corporation
Mexico
1%
 
Cooper de Mexico Servicios Administrativos, SRL de CV
Cooper Latin America Services, SRL de CV
Corporation
Mexico
1%
 



3
NAI-1508006249v1

--------------------------------------------------------------------------------





Owner of Equity Interests
Subsidiary
Type of Entity
Jurisdiction of Formation
Percentage of Equity Interests Owned
Cooper Tire (China) Investment Co., Ltd.
Cooper Tire Asia-Pacific (Shanghai) Trading Co.
Corporation
China
100%
Qingdao Ge Rui Da Rubber Co., Ltd.
Corporation
China
60%









DETROIT 7-4619 1503229v10


4
NAI-1508006249v1